The next item is the joint debate on the Council statement on the lifting of the embargo on the sale of arms to China and Mr Romeva i Rueda’s report on the Council’s Fifth Annual Report according to Operative Provision 8 of the European Code of Conduct on Arms Exports.
I now give the floor to Mr Nicolaï, on behalf of the Council.
. Mr President, it is a privilege to be here today to discuss with you an issue to which this Parliament and the Dutch presidency attach great importance: arms export policy and the European Union Code of Conduct on Arms Exports. I shall begin with some comments on the report on the Council's Fifth Annual Report and on the motion for a resolution. Please allow me to start with some general remarks about the Code of Conduct.
The Code of Conduct on Arms Exports was adopted in 1998, and it is no exaggeration to state that it has become one of the more successful instruments of our common foreign and security policy. Arms export policy has traditionally been veiled in secrecy. It was considered to be an essential element of undiminished national sovereignty in which interference by others was, to put it mildly, not welcome. However, since 1998 we have witnessed increasing transparency, increasing inter-state consultation and increasing harmonisation in the European Union.
That is impressive progress, and the success of the Code of Conduct is also illustrated by the interest taken in it by third countries. I am not only talking about countries aspiring to become Member States of the European Union, but others too. The Code of Conduct is a useful tool that can help them establish an efficient and responsible export control policy.
The Dutch presidency attaches great importance to further harmonisation of the European arms export policy and to making that policy even more transparent. One of the priorities of our presidency is the conclusion of the first review of the EU Code of Conduct. We hope to be able to finalise this review before the end of the year. I stress that I use the words 'first review' on purpose. It is important that we see the Code as a living document which should regularly be held up to the light, and take into consideration internal and external developments and views. Hence I am sure that this will not be the last review of the Code.
In its endeavours to enhance transparency, the Dutch presidency has also stressed the importance of increased dialogue with the European Parliament. On 1 September the Committee on Foreign Affairs held a debate with the Dutch chairman of the COARM working group on the EU Code of Conduct and the current review. The committee's rapporteur, Mr Romeva i Rueda, participated in a conference on the review of the Code on 30 September in The Hague. We have also invited Mr Romeva i Rueda to an informal meeting with the COARM working group on 3 December to discuss Parliament's report. Furthermore, we have invited Mr Romeva i Rueda to participate in a meeting which the presidency is organising, together with the Czech Government, in Prague, to inform the candidate countries and Norway on the implementation of the Code. We think it is important that the parliamentary role in European arms export policy is highlighted in that regard.
At this point I would like to make some more specific remarks on the draft report and on the motion for a resolution. The European Parliament report refers to the Council's 2003 report. Since then a lot has happened, most importantly the review of the Code of Conduct. Some of the points addressed in the report are being discussed in the framework of this review. In this respect I should mention the following points.
The European Parliament report welcomes the common position on arms brokering. In the present review there is already consensus to extend the application of the Code to brokering activities. The same is true for licensed production overseas, and transport and trans-shipment. Licence applications for these activities will become subject to the criteria and practices set out in the Code of Conduct. Furthermore, the Code should also be applicable in cases of so-called intangible transfers of technology.
Outside the context of the review of the Code of Conduct, we have made progress in areas such as outreach. I have already mentioned the seminar in Prague in December. In September, Member States agreed on a more coherent approach concerning outreach. The Council Secretariat will keep a database on the outreach activities of the individual Member States so as to achieve better coordination.
Progress has also been made in the further development of the denial notification and consultation system – one of the core elements of the Code. Consultations on denials are now taking place in such a way that all Member States are informed about the consultation. Only the final decision of a Member State as to whether or not it will undercut the denial is not automatically shared with all the partners. Furthermore, an electronic database is being developed by the Council Secretariat, which will contain the denials notified by Member States, as well as information on the consultations they have undertaken. This database will contribute greatly to the efficiency of bilateral consultations and the transparency of their outcomes.
Much time has been devoted to the status of the Code. Parliament expresses a clear preference in its report for making the Code legally binding. You may be aware that there is no consensus on this issue in the Council: about half of the Member States are in favour of making the Code legally binding, but the other half opposes it. However, there is something more important than the question of whether the Code is politically or legally binding. That is the actual content of the Code and the way it is implemented, because changing the status in itself would probably have little or no effect on the arms export policy of individual Member States.
The Romeva i Rueda report stresses the importance of increased transparency. I agree and am therefore pleased that the Council's 2004 Annual Report will be more transparent than previous ones. We hope that further steps can be taken, probably as soon as next year.
The transparency of the national reports is also of importance. The Dutch presidency, together with SIPRI, recently organised a meeting with Member States on how to improve national reporting. I am sure that subsequent presidencies will follow-up this initiative.
The resolution also advocates a monitoring system to control end-use. This is an area where more work could be done. A recent US Government study shows that, in the case of the US, between 15 and 20% of authorised exports to so-called 'vulnerable' destinations do not end in the hands of the indicated end-user. We have no figures for the EU, but there is no reason to think they would be dramatically different. We will therefore, as a first step, organise a meeting on post-shipment controls where we will be briefed by the US authorities on their experiences with post-shipment control programmes.
This brings me to probably the most politically sensitive issue. I know that the EU arms embargo vis-à-vis China attracts the special attention of this Parliament and of many national parliaments. I take note of the appeal in the resolution not to lift the arms embargo. The issue of the future of the arms embargo is still under discussion in the Council. It is therefore not possible to discuss this issue in detail. However, let me say that the Dutch presidency is well aware of the various concerns expressed by parliaments, the public, NGOs and also by important partners like the US and Japan.
One such concern is the human rights situation in China. The EU takes every opportunity to discuss human rights issues with China, and monitors carefully the developments on the ground. All these concerns are taken into account in the discussion.
We are also discussing measures supplementary to the Code of Conduct that should prevent an increase in the flow of arms and military technology from Europe to China should the embargo be lifted. The aim of these measures is to increase transparency and intensify consultation among Member States. It is not yet clear when this discussion will be concluded.
In conclusion, the Dutch presidency is pleased to see that the European Parliament pays so much attention to the important issue of arms export policy. As I said earlier, increased dialogue on this issue between the Council and Parliament is one of the objectives of our presidency. Progress has been made or is under way on many of the points mentioned in the report and the resolution.
There are areas where further progress is possible. The transparency of the national reports is one; harmonisation of the interpretation of the criteria is another. However, we can say that the glass is already more than half full. Please be assured that the Netherlands will do its utmost in the remaining six weeks of its presidency to fill the glass even fuller.
. First of all, I apologise for appearing in front of the House for yet another farewell appearance. I am starting to know what Frank Sinatra must have felt like, as he staggered on making farewell appearances until he was into his seventies. I hope this really is the last afternoon that the House will have to endure me, but that is in Parliament's hands.
As Members know, given the way in which the common foreign and security policy operates, this is not an issue on which the Commission takes a lead. Nevertheless, we have an obvious interest in the overall development of our relations with China, which by and large are excellent, and the arms embargo naturally operates in that context. As Parliament knows, the embargo was imposed by the European Council in 1989, following the events in Tiananmen Square, the early stages of which I was able to witness at first hand as the then vice-chairman of the Asia Development Bank.
This year, China has intensified its campaign to have the ban lifted. That campaign continues in the run-up to the summit between the European Union and China next month. The Chinese authorities consider the embargo to be evidence of discrimination against them; they argue that the ban is obsolete. They claim that it severely hinders the further development of bilateral relations.
Whilst we have acknowledged that positive change has occurred and that the political situation in China has moved on since Tiananmen, China's observance of some basic human rights, notably in the area of political and civil rights, continues to fall well short of international norms. Without making any direct link we have, therefore, consistently told the Chinese authorities at the highest level that the lifting of the embargo would be greatly assisted if they could take the sort of concrete steps in the field of human rights that would convince the European public that that was an appropriate course of action.
I know that a number of Member States are favourably disposed towards lifting the embargo and have made that view public. Others believe that it is premature, citing concerns about human rights. Human rights were an issue that figured prominently in the resolution passed by this House last year against lifting the ban.
Those Member States arguing for lifting the ban use the rationale that the controls introduced in the 1998 EU Code of Conduct on arms sales render it nugatory. I acknowledge that this argument is not without substance.
I am very keen to move forward with our important strategic partnership with China, a country that is rapidly emerging as a global player across the board, and is now, amongst other things, our second largest trading partner. That is one of our top foreign policy goals in the years to come.
That said, given the underlying logic of the embargo and the significant political and symbolic issues involved for both sides, it is understandable that some Member States argue that the lifting of the ban should take place against a background of positive and tangible steps by China to improve its human rights situation.
I should also like to say a few words on the European Parliament’s report on the operation of the EU’s Code of Conduct on arms exports. The strength of the Code of Conduct is closely related to the China embargo debate, since it will guide Member States' export practice if the ban is lifted. Responsibility for the arms trade currently rests with Member States, but the Commission is fully associated with its consideration under the common foreign and security policy.
I commend the rapporteur for putting together a substantial document which merits very careful attention. It challenges Member States to attain more stringent standards on the control of arms exports. Amongst other things, it asks for more transparency, not something that is normally immediately associated with the arms trade. It also seeks further controls and limitations on such trade, inherently difficult areas for those Member States with significant arms industries.
Whilst the report focuses primarily on improvement in European practice, its scope is global. Recognising the European Union’s potential to promote best practice around the world, it advocates, among other things, an international arms trade treaty.
We should not forget – and I am sure Parliament has not – the sobering fact that around half a million people die each year as a result of violence linked to small arms and light weapons. As you are well aware, the Commission is regularly involved, with other international organisations and NGOs, in dealing with the consequences of inappropriate or illegal arms sales. We are also implementing some specific projects to reduce destabilising accumulations of weapons around the world. A pilot project initiated by the European Parliament is under way to see what else can be done. More certainly needs to be done. I particularly support the idea of an international agreement to strengthen the control of conventional arms sales. That is why the Commission has, as part of wider EU efforts, strongly supported the adoption of an international Code of Conduct on arms exports based on the European Union’s initiative.
Member States are currently considering how to improve the Code of Conduct and we are encouraging these efforts to strengthen EU controls on conventional arms sales. The success of this endeavour will be a factor in the ongoing China arms embargo debate.
We all know the importance of China as an economic partner and a political player in the world in the coming decades. China is, to a considerable extent, regaining the position that it had in the world until the middle of the 19th century, when it was still responsible for probably 30% of global GDP. The historic recovery we are witnessing is, on the whole, extraordinarily beneficial to the rest of the world. China's integration as an open economy into the world economy is good for all of us.
It is not in any way demeaning to us or the Chinese if we regularly make it clear that there are other issues that concern us, such as issues of human rights. I am sure we shall in due course see an improvement as the political situation in China matches the economic one. It is impossible these days for any country to remain completely self-contained. It is impossible for a country to open up its economy whilst keeping politics under absolutely rigid control.
I look forward to a more intimate relationship with China in the years ahead. I hope China will continue to play a positive role in the international community. I look forward to a serious dialogue with China about human rights, leading to improvements of which I am sure Mr Sun Yat-Sen would have approved.
Thank you Mr Patten, this is an important issue and we must move on to the debate. Nevertheless, I cannot resist saying that you are somewhat like Frank Sinatra: we never grow tired of your goodbyes.
. Mr President, I would like once again to thank both Mr Nicolaï and Mr Patten, not only for being here today, but also for having spoken so clearly and frankly, and I hope that will set the tone for our subsequent dialogue.
We in this Parliament frequently condemn violations of human rights in different parts of the world and we frequently adopt resolutions to that effect. We have condemned murders, torture, abuse and wars, and we constantly condemn the extreme poverty in the world suffered by thousands of peoples and millions of people. Meanwhile, our governments are still authorising arms exports, which not only makes these people’s situation even worse, but also leads the buyers to spend huge sums of money for military purposes, when the social and development priorities of their countries require that it be spent elsewhere.
In 2000 in New York, 189 countries signed the Millennium Declaration committing themselves, between 2015 and 2050, to putting an end to poverty, guaranteeing universal access to essential medicines and equal opportunities for men and women, as well as ensuring universal literacy and primary schooling, amongst many other things. In order to achieve these objectives, the governments must dedicate at least USD 60 000 million per year to the application of that Millennium Agenda. Nevertheless, despite the fact that it is extremely difficult to find money for these purposes, world military spending between 2002 and 2003 increased by USD 64 000 million, and between 2003 and 2004 a further USD 50 000 million had to be added.
The countries of the European Union, which export a third of the world’s conventional arms, have a considerable responsibility here. In 2002, which the report we are discussing refers to, the European Union sold arms and military equipment worth EUR 21 000 million to countries such as Saudi Arabia, Morocco, India, Pakistan, Angola, Turkey, Iran, Algeria, Colombia, Israel and also Iraq, as well as many other countries, which, according to a strict interpretation of the European Union’s Code of Conduct, should not be buying European arms. Where is the problem? It has already been mentioned; the problem lies in the fact that, on the one hand, that code is still too vague and, on the other, that it is not yet a legally-binding instrument and criminal penalties cannot, therefore, be applied in the event of its violation.
The European Parliament has always been the most pioneering of the European institutions in terms of demanding that European arms exports be governed by a strict code of conduct and at the same time that these exports be consistent with the European Union’s constant messages in favour of preventing armed conflict and promoting peace and development. So, after ten years of working professionally on this issue, I must congratulate the Dutch Presidency in particular on the efforts it is making, not only on the review of the code of conduct, but also in terms of making this text much braver, more consistent and, ultimately, more effective. But it is not yet sufficient and we must therefore remember – as the report points out – that we must insist on the need to revise the text of the code, to make it stricter, to demand that it become a legally-binding instrument – although we do not yet have consensus, we must work to achieve it – to demand that governments increase transparency and improve the information they provide on authorisations and refusals of licences, to call for the code also to be applied to the export of material which can be used for torture or executions, to demand that the European Union create instruments to improve the registers of arms intermediaries, whether they operate from the European Union or whether they are registered strictly within it, and that the legislation controlling exports be harmonised upwards. Finally, amongst many other things, the report calls for the European Union to co-lead at international level the adoption of an international arms treaty.
Finally, since this debate is taking place at a time when certain European governments are suggesting that we need to lift the arms embargo on China, we should take this opportunity to once again reiterate that it would be a mistake to do this. There are at least three reasons for this: the clearly unsatisfactory human rights situation in that country, which has been condemned many times by several NGOs; the fact that, since China is the world’s top importer of conventional arms, broadening the military market even further would undoubtedly speed up the arms race in the region and, finally, the numerous risks of aggravating certain unresolved conflicts such as that between China and Taiwan or the pressure being put on Tibet – which has yet to be clarified.
For all these reasons, I would appeal to the Council not just to listen, but to take into account and respect this Parliament’s proposals and recommendations, with a view to eliminating once and for all the blatant contradiction of, on the one hand, complaining about poverty, wars and violations of human rights, while on the other, fanning the flames of violence in many places through our arms and our silence, something which is incomprehensible to millions of victims.
.  Mr President, ladies and gentlemen, to arm or to develop, that is the question. We estimate that arms imports in fact account for over 20% of the developing countries’ debt. In those countries, military spending often far exceeds the health budget or the education budget, and sometimes it even exceeds both put together. It is therefore crucial to these countries’ sustainable development that they significantly stem the flow of arms imports. It is not possible to live for very long in a world in which USD 900 billion goes on military spending, whereas only USD 325 billion is spent on agricultural subsidies and only USD 60 billion is set aside for development aid.
Against this backdrop, to take just one example, between 1995 and 2001 in Sub-Saharan Africa, military spending rose by 47% and life expectancy fell by four years. Yes, the European Union’s Code of Conduct on arms exports has existed since 1998. Yes, EU countries have made progress. As a matter of urgency, however, we must go further, especially given that other powers, such as the United States, Russia and China, do not practise such self-restraint. I feel that the measures laid down by Parliament’s Committee on International Trade will indeed make it possible for us to go further, even if they fall short of what some of us had hoped for. It is essential that these measures be adopted because they will help us to establish a different mindset. I should like to give particular mention to the complete harmonisation of the policy on Member States’ arms exports in the medium term, helping arms manufacturers to change direction and diversify into other products in order to prevent social crises and the loss of skills, the creation of a European agency for the control of arms exports and, most importantly, the creation of a tax on arms exports that will benefit the victims of conflict and the fight against poverty.
Consequently, if the EU adopted those proposals and turned them into practical legal measures, that would represent considerable progress and would provide the impetus for putting pressure on countries such as the United States, China, Ukraine, Russia and Israel.
What would be even more effective would be if all of this could lead to measures aimed at controlling the origin of capital in tax havens set up in EU territory. By doing that, we would be taking a step towards saving the human race.
I should like to conclude, if I may, by quoting Albert Einstein: ‘Either the human race will destroy arms, or arms will destroy the human race’.
.  Mr President, ladies and gentlemen, I too would like to say how happy I am that we still have the chance to see Commissioner Patten in the plenary. I feel the same way as he does about Frank Sinatra: I keep on hearing his voice, and Commissioner Patten’s as well.
Passing on to arms exports, while I think we really can be justified in saying that the Code of Conduct has resulted in progress where arms exports are concerned, I must also say that this progress has not been enough. We are very pleased to learn that the Presidency of the Council is conducting negotiations with a view to clarifying a number of points in the Code, and I hope that these negotiations will have a successful outcome. I also see it as very important that these rules should cover not only sales, but also their mediation and brokerage.
It is not, however, the legal basis that is the actual problem where arms exports are concerned; the real problem lies in the different ways in which these legal bases are applied in the various countries within the European Union. It is on this problem that we must focus our efforts — for a start, by declaring the Code to be legally binding. If this cannot be done at Community level, there is nothing to prevent the Member States from doing it, and, indeed, a number of them already have done so. This is the road down which we must go; whilst, on the one hand, we must aim to eventually stop treating intra-Community transfers of defence equipment as exports, this can be done only when every country in the European Community applies the rules relating to this uniformly and with rigour.
Let me now turn to the question of the embargo on China. My group takes the view that this strategic partnership with China is what will take us into the future, and that we must seek to bring it about. We are aware, though, that there are a few problems left outstanding, such as China’s approach to human rights, problems that have to do with Taiwan and Tibet, and so my group’s position is that the conditions are not yet in place that would allow us to lift this embargo on China.
,  Mr President, I should like to join in thanking the Presidency and, in particular, Mr Patten. We are very sorry because the EU could still benefit from ‘his way’.
Whilst the proliferation of nuclear arms calls to mind apocalyptic scenarios, the fanning of the flames of conflict by the trade in conventional arms does incalculable harm to the development of many communities, and leads to death and to the violation of the human rights of millions of civilians throughout the world. According to the strategic safety approach adopted by the EU, the main threats that we must address are regional instability, failing states, organised crime and international terrorism, all of which are threats that might be exacerbated by unchecked arms exports to buyers outside the EU.
In recent years, we have seen efforts by EU Member States to improve controls on exports of conventional arms originating in, or passing through, Europe. There remains much to do, however.
As Socialists, we argue that the Code of Conduct on arms exports must become binding, and that national and European legislation must be adopted with a view to increasing transparency in the activity of arms brokering. The scope of the prohibition of exports of certain instruments, such as those used in torture, or anti-personnel mines, must be widened. The sale of arms to governments or groups in conflict zones must be subject to tighter control, in light of information obtained by the control mechanisms set up by the United Nations Security Council to enforce arms embargos. EU governments have a responsibility – one that they must not shirk – to press ahead with internal laws aimed at ensuring that companies and individuals breaking arms embargos declared by the EU or by the UN Security Council are seen to be punished.
As Socialists, we support measures to mitigate the effects of the arms trade, such as the creation of a tax to assist victims of armed conflict and to combat poverty, as recently proposed in the current UN General Assembly.
The EU can and must go further. With measures such as those identified in this Resolution – of which we voted in favour – and extending the binding enforcement of the Code of Conduct, not only to our partners in the enlarged Europe, but also to our new neighbours, so that there can be a common European arms market, in which the recently set up European Arms Agency plays a control and regulation role.
As Socialists, we have tabled practical amendments on this Motion for a Resolution calling on the Council and Member States to maintain the arms embargo on the People’s Republic of China and to ensure a coherent approach as regards arms embargos in general. The embargo was imposed following the Tiananmen Square massacre and has been maintained ever since, due to the serious human rights problems that persist in China. This is despite the fact that China has opened up to the outside world and has recorded extraordinary economic growth.
In 2003, Parliament delivered an opinion through a specific resolution on this issue and recommended maintaining the embargo. Parliament’s reports, along with those of various human rights non-governmental organisations, have, year after year, highlighted grave concern over human rights violations in China and Tibet. One resolution on the suitability of the arms embargo as a means of bringing about significant change cannot lead to a lifting of the arms embargo, at least for as long as there is no binding Code of Conduct on the export of arms and instruments that may be used for internal repression and torture. The entire scheme must be consistent in this area, yet the recent decision to lift the arms embargo on Libya is inconsistent and leaves the EU open to accusations of double standards.
.  Mr President, ladies and gentlemen, Mr Romeva Rueda’s report is an especially balanced one, containing plenty of interesting recommendations on how to improve the Code of Conduct on Arms Exports, and it is to be hoped that the Council will take them on board this time. Only then can the Code become an efficient and effective instrument of control, legally binding, and with sanctions for non-compliance. Let me make specific reference to paragraph 20 of the report, which calls for the EU to maintain its embargo on China. Lifting the embargo now would be an especially poor message; it would, I think, be a classic example of hypocrisy and of a selective approach to the defence and protection of human rights around the world. The values and standards by which the EU sets such store would then once again be taking second place to crude mercantilism. The prospect of fat juicy orders for German submarines and French aircraft appears to be reason enough for some to thwart the arms embargo on China. To do so would make the EU look like a horse-trader selling his principles for a handful of pieces of silver, and that, Mr Nicolaï, is just not on under a Dutch presidency.
Europe cannot, indeed, supply weapons to a country seeking to use military force to secure the unity of its territory and now making continual threats of military action in the Straits of Taiwan, where over five hundred rockets have been set up. The idea that the Code of Conduct could impose tight restrictions on arms exports is thus a false excuse. The risk of China passing on weaponry to developing countries has not gone away. No matter what, the lifting of the arms embargo cannot be an option for our group.
.  Personally, I am delighted with the words I have heard from Members of this House and I note that Parliament has certainly adopted a wise attitude.
I should like to say to Mr von Wogau – whom I congratulate on his position on the lifting of the embargo, in other words, his desire not to lift it – that at the same time the restrictive nature of the Code cannot be left in the hands of the Member States. It is clear that certain Heads of Government have few scruples when it comes to China. Have we not heard Mr Chirac say that the embargo belonged to a different era? In this context, I should call on these Heads of State, whose eyes have clearly been opened wide by the enormous market that China represents, to go and take a closer look at what is happening in stadiums, at what is happening in Iveco trucks and at what is happening in a number of places where summary executions are carried out.
I feel that China is the current world champion of human rights violations and, failing that, the world champion of capital punishment, which goes on unchecked and in entirely unacceptable extrajudicial conditions. I should like to ask if violating the Code, which, as everyone has said, the lifting of the arms embargo on China would represent, should not also be condemned if expressed verbally, as some Heads of State have done. I welcome the fact that the Council is seeking to reform the Code and urge strenuous efforts to prevent such statements, which clearly harm the credibility of many policies pursued by the EU in the field of respect for human rights.
. – Mr President, ladies and gentlemen, there is a great risk that this debate will become an annual ritual, in which we declare ourselves more or less of one mind, but all that remains afterwards is a list of good intentions and recommendations to the Commission and the Council.
In order to avoid this it is absolutely necessary that the Code of Conduct should become legally binding and that we set out strict sanctions against businesses registered in the European Union which do not respect it. It is also essential for the Union to commit itself to demanding that other countries, such as the United States, Russia and China, adhere to the Code of Conduct, in view of the fact, as well, that over 50% of world arms manufacturing takes place in countries that are members of the UN Security Council.
As we speak, my country, Italy, has increased its arms exports by 25% in one year and is forecasting a 40% increase in future. Among the greatest beneficiaries of the Italian arms trade is Saudi Arabia, which is certainly not an example of a country that is respectful of rights.
I believe that we certainly must maintain the embargo on arms sales to China, and, moreover, that the protection of human rights must take absolute priority over the economic interests of profit.
One final observation: last year, world military spending equalled 900 billion dollars, 700 billion dollars of which was spent in the civilised countries of the first world alone. That is not the kind of civilisation that we want!
Mr President, ladies and gentlemen, this is an important debate, and indeed debates on values are particularly important in the European Union. As we are talking of values with regard to this particular case, however, I should like to draw your attention to a number of other cases. Poland, which at the time was experiencing difficulties, was once persuaded by one of the most important countries in the world to stop sending arms to a South-East Asian country. In agreeing to this, Poland did significant damage to its economic potential. The country in question promptly took advantage of the opening left by Poland, and made a clear profit in doing so.
The Code of Conduct is a necessary and rational solution, but I should like to emphasise at this point that if it is to serve any useful purpose, it must be formally binding throughout the European Union. An international agreement must also be signed, and the latter should at least be approved by the United States and Russia. If it turns out that by taking the lead we will impoverish our societies and economies in the name of the so-called values at which we excel, and that others will take our place, increasing their advantage over our economies and the opportunities we have to influence the global situation, we will actually reduce our chances of improving the enforcement of human rights throughout the world. I am in favour of lifting sanctions against China, as they are ineffective and reduce the EU’s opportunities for economic development.
Mr President – I was about to say Minister – Mr President, ladies and gentlemen, the European Parliament has to react to a situation where half a million people die each year from violence related to light weapons, both in armed conflicts and in connection with criminal activity. This debate is part of our reaction.
The European Union exports death, although it must be said that it exports it mainly out of Europe, as during the past five years as much as 80% of EU arms exports went to countries outside Europe. We should not let ourselves be carried away by the wishful thinking of pacifists who would like to rid the world of wars and arms, as such fancies lack any basis in reality. We can and must control the production and sale of arms in the EU, however. We must also be firm in demanding this of the future EU Member States. The Committee on Foreign Affairs has adopted amendments I tabled to this effect. The countries involved are of course Romania and Bulgaria, and also Croatia and Turkey.
As a Polish citizen, I should like to draw your attention to an initiative taken by the Polish Government. Together with the Swedish Government, it has already organised five informal meetings of COARM, the Working Group on Conventional Arms Exports, with the participation of both old and new Member States. I should also like to lend my wholehearted support to item 28 of the motion for a resolution, concerning an export ban on all equipment used for the death penalty and torture. At the same time, however, I have my doubts as to whether the proposal in item 40, concerning a special tax on the arms trade, is realistic. I do not believe that a further tax would help bring about peace in Europe and the world, although it might appease the consciences of bureaucrats.
Mr President, it may even be true that the embargo against China seems anachronistic, especially after the lifting of the embargo against Libya, which is certainly not a model of respect for human rights. It is also understandable that China, a sovereign state, should seek to reinforce its defences to protect its security and territorial integrity.
It is also true that a little progress has been made in improving respect for human rights, and that China remains a protagonist in the fight against terrorism and is exerting useful pressure on North Korea to stop developing nuclear weapons. However, it is also true that Beijing is trying to exploit the differences between ourselves and the United States on the subject. I am astonished that no one in this House has drawn attention to this dimension: our transatlantic relationship, which for us must remain of primary importance, will be affected by the more or less unified approach that we adopt towards the growing power of China.
We also need to take account of the strategic, albeit precarious balance that currently exists in the Taiwan Strait. Taiwan is a model of democracy from which China is still very far removed. If, therefore, we intend to lift the embargo for reasons of , for economic and political reasons, rather than out of respect for democracy, we should be able to do so only by binding the Chinese People’s Republic to clear and continuous progress on human rights, as the Commission’s representative has moreover said today. We must try at least to discuss – I do not mean harmonise – our position with that of the United States and those European countries that are currently opposed to removing the embargo. I consider it essential that our approach to this issue should be as unified and as concerted as possible.
Mr President, the supply of weapons from EU Member States to third countries needs to comply with a common, clear, and binding framework that must be capable of being tested. That is of course a requirement if we want to bring about a truly responsible European policy. It is quite simply a pity, as Mr Nicolaï said, that a number of countries are still resolutely standing in the way of a binding framework of this kind. Three important test criteria are a conventional human rights policy and of course the resultant practice in a given country, regional tensions in a specific field and also the ratio between what a country spends, on the one hand, on combating poverty, and, on the other, on its defence budget. It is against these yardsticks that the attempt by China – and now also by a number of countries within Europe – to have the arms embargo lifted must be measured. The human rights situation is still a matter of concern to the EU, and rightly so. China may well have signed up to essential treaties, but what it does in practice is another matter. The treatment of dissidents, of ethnic and religious minorities, and the large-scale imposition of the death penalty are, to put it simply, very worrying. Tight restrictions on freedom of expression and on workers’ rights, as well as on the right to form trade unions and to go on strike are also still giving cause for serious concern.
The second point about regional development is also self-evident. Tensions are apparent at the level of global politics.
Let me conclude with the economic aspect. China is of course undergoing enormous social changes and is, in economic terms, extremely dynamic; it is also characterised by hardworking capitalism on a vast scale, and by massive economic growth. In this, a lot of people have lost out, though; there is inequality in the shape of some 200 million people in search of work, living below the poverty level, accompanied by all the social unrest that results from that. In such a situation, economic change needs to go hand in hand with fundamental political reforms and social democracy, so I wholeheartedly endorse the position my group has taken in this House, that being that the arms embargo must not be lifted now, while also stressing the need for dialogue with China, which is a towering actor in both economic and political terms. We in Europe must try to foster the process of democratisation and offer to help resolve social problems. We must help China to play its part as a global actor effectively and fairly, for that is in the interests of the international legal system.
Mr President-in-Office of the Council, Commissioner Patten, it is always good to see you again. The arms embargo against China was the EU’s response to the events in Tiananmen Square in June 1989. It was our way of showing our abhorrence of what happened to thousands of peaceful demonstrating students. Since then, the world has changed. China has changed, but not the regime. China is the world’s largest dictatorship. Hundreds of thousands of dissidents are oppressed or imprisoned in labour camps. The country leads the world in terms of executions; human rights are infringed every day; freedom of expression is severely restricted, and all opposition is in principle banned.
The regime would thus seem not to be changing, and now we are discussing whether we should lift the embargo, in spite of the fact that no changes have occurred. What kind of signals does this send to the surrounding world and to China? China presents good trade opportunities, and we must trade with China; but we must not forget with whom we are dealing. We cannot betray all the thousands, indeed hundreds of thousands, of democracy activists, political prisoners and young people who secretly surf the Net to find out what is really happening. All these people have their hopes pinned on Europe. Are we to betray them by selling weapons to the regime that oppresses them? Are we to have European missiles and submarines directed against the Democratic Republic of Taiwan?
No, we must be consistent. It is our credibility that is at stake, and that is more important than the French mirage aircraft, the Swedish JAS Gripen or German submarines. The Group of the Alliance of Liberals and Democrats for Europe is counting upon you, Mr President-in-Office of the Council, to stand up for human rights and retain the embargo and to send that message to the Council.
Mr President, ladies and gentlemen, I want to emphasise to this House today that the Code of Conduct is, as Mr Nicolaï rightly said, a very important instrument, but let us be realistic. Day-to-day practice – and I include my own country in this – indicates that there are still plenty of loopholes, that definitions are unclear, that prohibitions are sometimes ignored, and that commercial considerations all too often take precedence over respect for human rights. The result of that is suffering to an unacceptable degree, an unacceptable number of people suffering oppression, and an unacceptable number of people killed. Hence, therefore, our House’s justifiable demand for a stricter formulation; hence also the justifiable demand for this Code to be made binding in law; hence also the need for more monitoring, including of end-users.
That is why it is right that the embargo on China should remain in place, and so countries such as the Netherlands, the United Kingdom, Ireland, the Scandinavian countries, Poland and the Czech Republic, which, in the Council, are still saying that they want the embargo to stay, have my full support.
Stand firm, Mr Nicolaï, and do not lift the embargo, neither at the EU-China summit on 8 December nor at the European Council on 17 December. We are all right behind you.
Mr President, even to consider lifting the arms embargo on China is in fact an outrage that cries out to Heaven. Contrary to what one speaker has just argued, the arms embargo is no anachronism. Maintaining the embargo is, first and foremost, about human rights. It is not about China’s immense population, and the extraordinarily interesting economic potential it offers, inducing us to suddenly throw our principles in human rights matters overboard.
If France – to name but one country – gets what it wants and the embargo on China is lifted, the European Union will lose all the credibility it has. This is not just a human rights issue; it is also about the fact that China constitutes a positive threat to Taiwan, which is a democratic country. Over 600 rockets are trained on Taiwan, and it is disgraceful that we are even contemplating supplying new weaponry to a country that is threatening a democracy in such a fashion.
Mr President, Mr Nicolaï, Commissioner Patten, while the Council’s representative has been very frank in laying bare the ongoing disputes between two groups within it, I think the important thing for us has to be proper consideration, at the Summit, of the fundamentals of our relationship with China. It is on this that the Presidency should try to agree, while acknowledging that, although there have indeed been improvements over recent years in the way in which human rights are handled in the People’s Republic of China, they have not gone anything like far enough. It is evident from the way in which religious freedom, freedom of assembly and association and the freedom of the press continue to be brutally repressed in the People’s Republic of China that it simply is not enough to cast a veil of economic interest over it.
I therefore call on the Council to draw a clear line here and to say that we acknowledge the improvements, but that they are utterly inadequate. China, under its new leadership, must make the first move. I agree with the previous speakers that we cannot lift the arms embargo while prominent representatives of the government in Beijing are threatening Taiwan with the use of armed force, as they did yesterday. It is not acceptable that armed force across the Taiwan Strait should be a means of making policy.
Commissioner Patten has always shown us the right way to go. We have always called for political dialogue between the People’s Republic of China and Taiwan – a political dialogue on which both states must embark. I hope that the Chinese political leadership will indeed take the first approach, that of resuming dialogue through association. At a time when the People’s Republic of China is threatening Taiwan with the use of armed force, lifting the arms embargo would send completely the wrong message. I think we are all agreed on that, and, at the Summit, the Council should do some straight talking to that effect.
Mr President, I would like first of all to welcome the progress made with regard to the Code of Conduct on Arms Exports, but it is still a sad fact that 500 000 people die each year as a result of the use of small arms and light weapons. These are, in my view, the real weapons of mass destruction in the world today.
It is extraordinary that while we know that 20% of the weapons that the United States sells fall into the wrong hands, we have no statistics whatsoever on the quantity of arms exports from the European Union that fall into the wrong hands. We have no idea of the extent to which we are responsible for the 500 000 deaths resulting from the use, and indeed misuse, of small arms exports.
On the question of China, it is neither wise nor indeed feasible to believe that we can ignore or isolate China. Nevertheless, it is important that we maintain pressure on the Chinese Government to improve the political and human rights situation in China. It is therefore necessary to maintain the embargo and indeed to tie it in with making our own Code of Conduct on Arms Exports legally binding.
Mr President, I am anxious to contribute to this debate to emphasise two main points. First of all, there is nothing wrong with legitimate arms trade and legitimate EU arms exports consistent with a working code of conduct.
Secondly and more importantly, effective control of arms exports is an essential part of a coherent policy that meets EU objectives on peace, respect for human rights and democracy. As many speakers have said, conventional arms kill more that half a million people a year, that is one person every minute. There are 639 million small arms in circulation in the world produced by over one thousand companies in a least 98 countries. It is essential therefore that the EU have a strict arms code policy that equates with EU values if we are to offer global leadership on this issue.
The EU must also continue to promote an international code of conduct. The export of small arms in particular to third countries which do not uphold values of democracy and human rights creates greater instability, not just in the regions to which the arms are exported, but for the world as a whole.
It is a fact that uncontrolled arms exports undermine global security. The voluntary code of conduct in the European Union has had some success; we need to build on that success. Continuing the Code of Conduct on Arms Exports on a voluntary basis in the future does not go far enough. I support the recommendation that the voluntary code becomes a legally binding one. This would be a bold step but one that can allow the European Union to increase its control, in a more realistic way, over the export of arms from European Union countries.
I would like to comment on the recommendations in the report that a tax be imposed on arms exports. It is my view that if the industry in Europe abides by a binding code of conduct and the only arms being traded are legitimate and consistent with that code, it is then inappropriate to burden the industry with an extra tax.
With regard to the lifting of the embargo on arms in China, I support the rapporteur's view that the ban should remain in place. While I welcome and support the dialogue and the development of a positive relationship between the European Union and China, removal of the arms embargo in the immediate term is still premature.
. – Mr President, I would like to draw your attention to the Council's proposal to lift the arms embargo on China. I want to ask everyone, has any foreign state threatened China? If yes, then which one? If no, then why are modern arms needed by a state which is known for its neglect of human rights, its one party dictatorship and the absence of the rule of law. Since when did the European Union decide to arm communist dictatorships? We have seen how the People's Republic of China threatened and continues to threaten a democratic state like Taiwan with military invasion.
If we wish to avoid fanning additional flames of tension in that region, then we must approve the document prepared by the Committee on Foreign Affairs, which recommends that the arms embargo on the People's Republic of China is not lifted. Otherwise we can expect one more conflict, to which, no doubt, we would react with some sort of new resolution. But that would have no effect. When talking about a code, it must be said that it ought to be legally binding. Otherwise it will only be an empty collection of papers.
Mr President, British Conservatives believe that the Code of Conduct on Arms Exports has worked well as a politically binding instrument since it came into being in 1998, but there is scope for some improvement and refinement.
However, we are opposed to the Code becoming legally binding. We sense that there are often fine political decisions to be made and that these are best taken by politically accountable ministers rather than by judges. Some of the information on which decisions are based is highly sensitive and confidential and should remain within the domain of government. We certainly would not wish to see the European Court of Justice involved in this area. In any case, a legally binding ban would merely present another opportunity for certain states to exercise their hypocrisy, as we have seen, for example, with the efforts by some to evade the European Union's targeted sanctions against regimes in Zimbabwe and Burma or, indeed, the efforts by certain states to circumvent UN sanctions against the regime of Saddam Hussein in Iraq.
If we look at the Romeva i Rueda report, some of its provisions would simply be counterproductive if adopted. For example, it calls for the publication of information on the number of licences refused, stating the reasons for refusal. The published details on licence applications that have been denied would give unscrupulous arms manufacturers and dealers knowledge about which goods are wanted by whom – effectively a rogue traders' customer list.
We already have adequate laws in the United Kingdom, but want to encourage other states to meet our own high standards. You can be sure that any new EU law would be gold-plated and rigorously enforced in Britain but ignored in other countries. We spend a lot of time policing ourselves in Europe, but the main problems are countries which are not bound by any scruples or international rules.
Mr President, every year arms kill hundreds of thousands of people and cause immeasurable human suffering. Not only are unlawful killings in wartime on the increase, but equipment is being misused by soldiers, paramilitaries and police to kill, wound and commit terrible atrocities against civilians in peacetime as well.
On current trends, by 2020 the number of deaths and injuries from war and violence will overtake the number of deaths caused by diseases such as malaria and measles. Although the EU Code of Conduct was welcome as a first step, export controls across the EU still have many weaknesses and loopholes and we need the political will to implement the changes required to add to and tighten up the Code criteria, to regulate licensed production overseas, to apply the Code to weapons components, to strengthen arms embargoes and to ensure that all EU Member States publish annual reports on arms exports, which Austria, Greece and Luxembourg have failed to do. Otherwise the rules will continue to be bypassed.
For example, the helicopters used against civilians and insurgents by the security forces in Nepal contain EU components. German Deutsche AG diesel engines bypass EU embargoes by going to China and to Burma and the production of military small arms has been shifted to Malaysia, a country that has aggressive export plans for these arms and would not be subject to the EU Code.
As already indicated in operative provision 11, this should not stop at Europe. The British Conservatives hypocritically preach that others should do what they claim is done in Britain. I am proud of what Britain has done, but I want to see an international arms trade treaty. They will not support that in this resolution.
Finally, I should like to endorse the view expressed in this debate that there are many hurdles to be overcome before the embargo against China can be lifted. First, it is crucial that any decision to lift the embargo should not adversely affect stability across the Taiwan Straits. Second, we need to understand fully the impact on the flow of arms if the embargo is lifted. Third, we should express our continuing concerns about China's human rights record and any decision must be subject to its progress in meeting human rights standards.
. I would like to thank all the Members of Parliament for their remarks on this very important matter. Let me start with the sensitive issue of China.
Strong opinions have been expressed about human rights and other concerns, such as regional conflicts. It was stressed that the Council should not lift the arms embargo on China, with almost all the Members of Parliament present expressing the same sentiments. Mr Van Hecke mentioned the Dutch position. However, everyone knows that I am here not as a representative of the Dutch Government, but of the Council presidency. Nevertheless, the Dutch Government is facing a very critical Dutch Parliament, which is almost unanimously of the same opinion as this Parliament. That is also the case in other countries. I listened very closely to your remarks and share many of your concerns on this matter. These are currently also being voiced in the Council, and I must make it clear that even if this embargo is lifted, a restrictive EU export policy will be applied. It is important to be aware of that.
With regard to the Code of Conduct on Arms Exports, many Members of Parliament mentioned the issue of the Code's status and stressed the importance of it being legally binding. Mr Van Orden, on the other hand, mentioned the issue of judicial consequences and the possible increase of the role of judges, which is also under discussion in the Council. I understand the arguments but you must be aware that positions are divided in the Council. The content of the Code and how we implement it is of greater importance than its status, which would probably have no effect on the arms export policy of the individual Member States.
I agree with Mr Czarnecki, who stressed the importance of aspiring Member States applying the Code of Conduct. That is one of the reasons that the presidency organised a seminar to help these countries in that respect.
Mr Agnoletto stressed the importance of urging other countries – the Russian Federation and the US – to apply this Code. We are in regular contact with these countries, aiming to maximise cooperation in this field, thus making export policy more efficient.
Mr von Wogau raised the issue of differences in the interpretation of the criteria, which is indeed an important point. I agree and have already told Parliament that harmonisation of the application of the criteria is an important objective.
In another question, Mr Henin asked about post-shipment controls. As I stated in my initial remarks, post-shipment controls are essential to ensuring that arms go where they are meant to go and do not fall into the wrong hands. Unlike the US, the EU Member States do not apply such controls, at least not on a regular and systematic basis.
This issue has been identified as a priority in the Sixth EU Arms Export report. As a first step Member States will in the near future organise a meeting with US experts in order to be briefed on the US programme. On the basis of this briefing, Member States will have to decide how best to move forward this important issue both nationally and jointly.
There were also questions from Mr Romeva i Rueda and Mrs Gomes about the trade regulation on torture equipment. This draft regulation is at present being discussed in Council.
Mrs Gomes also asked about taxation of the arms trade. We are aware of the various suggestions made in that regard, including those by Member States of the European Union. However no concrete detailed proposals are currently being discussed within the European Union.
I would like to conclude by commenting on what Mr Romeva i Rueda said in his introduction. On the one hand he paid compliments to the presidency for the review of the Code of Conduct, but on the other hand he said it was not enough. In a way I agree that we should go further, and that this should not be the final step. It is indeed a first review and we should continue our efforts. I very much appreciate Parliament's strong commitment to this issue and the active role that Parliament has played.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
. We must defend the values of freedom and democracy through the legitimate use of words and the responsible adoption of legislation.
The fact that the People’s Republic of China is a big market should not lead us to forget that its political regime has inherited what remains a distinctly Communist system of values, which is a very long way from meeting acceptable standards.
The people of Taiwan are still suffering the political oppression and economic isolation imposed on them by the People’s Republic of China, which has recently threatened Taiwan once again with military action.
The conditions are not in place for lifting the embargo on the trade in arms. If under current circumstances it is hardly possible to restrict the arms race of the People’s Republic of China, then what will happen if the embargo is lifted?
Furthermore, it would be seen as an approval of the current status of confrontation, rather than an insistence on the necessary political dialogue between the People’s Republic and Taiwan. Let us promote political action rather than military action.
The next item is Council and Commission statements on the ALTHEA mission in Bosnia Herzegovina.
I give the floor again to the President-in-Office of the Council, Mr Nicolaï.
. Mr President, the European Security and Defence Policy is on the brink of a historic step. The EU's first military crisis management operation, Operation ALTHEA, will start on 2 December. In the development of the ESDP, we have made great progress from concepts and capabilities to concrete actions. Like the first EU police mission, the first military operation will take place in Bosnia and Herzegovina.
The preparations for the deployment of Operation ALTHEA after SFOR leaves Bosnia and Herzegovina are well advanced. An operational concept has been approved, force generation has taken place, and 11 third countries have been invited to contribute to the operation. A committee of contributors has had its first meeting and the operations plan has been approved by the Council.
Operation ALTHEA will be an EU-led operation, with the use of NATO assets and capabilities. Therefore, the Deputy SACEUR was appointed operation commander in early July. The operation's HQ has been established in Mons. In early October the force headquarters in Sarajevo reached initial operational capability with a view to reaching full operational capability by early December, when authority is transferred from SFOR.
People might consider the transfer of the operation from SFOR to the EU a big and risky step. They might have doubts about the capabilities of the EU mission. However they are wrong, if only because 80% of the SFOR forces have transferred to ALTHEA, while the departing 20%, which are US forces, will be replaced by additional European forces. All the EU Member States currently contributing to SFOR will continue their contributions in ALTHEA. However, ALTHEA is not just an EU operation. Third countries like Morocco, Bulgaria, Romania, Norway and Turkey will participate as well. I am very pleased about their participation, because it shows that it is not just the EU that cares about Bosnia and Herzegovina. As members of the committee of contributors, these countries will have the same rights and obligations as the EU Member States taking part in the operation in terms of its day-to-day management.
No effort has been spared in ensuring a smooth transition from NATO to the EU and that includes the delineation of tasks between ALTHEA and the remaining NATO headquarters in Sarajevo, arrangements on the availability and use of reserve forces and on the sharing of intelligence. The EURFOR commanding officer and the commander of the remaining NATO headquarters will be based at the same camp, ensuring operational coordination.
NATO itself also remains present in Bosnia and Herzegovina. We therefore have a NATO strategic reserve for support in emergencies. This can be used for both NATO and Operation ALTHEA. This is a good example of the pragmatic and efficient use of limited resources. It also emphasises the good cooperation between the EU and NATO. With the transition from NATO to the EU, the last phase of military presence will start. The accent will no longer be on the prevention of inter-ethnic fighting but on assisting civil and military reforms. After that, a military presence can be withdrawn.
With ALTHEA, we are contributing to the security and stability of Bosnia and Herzegovina, which is important to the reforms in that country. At the same time, operation ALTHEA is – dare I say – the final element in a comprehensive European Union policy towards Bosnia and Herzegovina. It is also part of our broader strategy for the Balkans. The combined activities in the political, economic development and security fields mutually reinforce each other. The situation in the country has a direct impact on the region and on the EU. We therefore have a clear interest in its stability and prosperous development. EU involvement is not only in its interests but also in our own and, given our comprehensive and coherent approach, it is only logical that the EU has taken over the NATO operation.
The ultimate objective is to put Bosnia on track towards the EU and this will be achieved through the strengthened stabilisation and association process. The EU military mission, together with other EU activities such as the EU police mission, the EU monitoring mission and the CARDS development programme, will complement that process
A comprehensive approach reflects our belief that the future of Bosnia lies firmly in Europe. It exemplifies our long-term commitment. It is now up to the Bosnian people to make the vision come true. They will eventually have to decide whether to join the European political and economic union. Such a choice requires fundamental reforms of state, economic and judicial structures. Equally, they will have to confirm the decision to join the European community of values. Such a decision requires an environment of tolerance, dialogue, respect for religious freedoms and a tough stance in words and deeds against the impunity of war criminals.
The right political will and popular support by the Bosnians, combined with our comprehensive role, could and should lead Bosnia away from conflict into a stable and peaceful future, a future in which our special representative Lord Ashdown will play an ever more important role.
Let me conclude by saying that Bosnia and Herzegovina is on the right track. Stability and security are increasing and, with its integration into Euro-Atlantic structures, the country is moving more and more from the area of Dayton to the area of Brussels.
However, much remains to be done, because we are still concerned about the lack of cooperation with ICTY, particularly in the case of the Republika Srpska. ICTY cooperation is an important criterion for closer relations with the EU and NATO. Here Bosnia and Herzegovina will have to deliver. I hope the reforms of the defence and police apparatus, one of the key tasks of ALTHEA, will also bear fruit in that field. In that way operation ALTHEA will bring even more benefit to the people of Bosnia and Herzegovina in their quest for a durable and just peace.
. I am extremely glad to have this opportunity to say a few words about Bosnia and Herzegovina, just two weeks before the handover to EUFOR on 2 December. The launching of the ALTHEA mission is an important event: important because it will be the first significant military operation undertaken under the European Security and Defence Policy. The transfer from NATO has required long and detailed discussions because it was crucial to get things right from the very start. My colleagues Mr Solana and Mr de Hoop Scheffer deserve a great deal of credit for securing a successful outcome.
I know some will be concerned that a brand new military mission in Bosnia sends a signal that the country continues to suffer from significant instability. That would, in my judgement, be an entirely wrong conclusion to draw. Last Spring the North Atlantic Council Ministerial Meeting noted an 'improved security environment in Bosnia and Herzegovina'. As a result they decided to reduce the number of troops committed to SFOR from 12 000 to 7 000. I have been visiting Bosnia for several years and I can personally attest to the transformation which has come over the country during that period.
It would be the height of folly to take for granted the undoubted improvements which have occurred. All that is happening is that Europe is taking on more direct responsibility for its own continent – not before time, some might say. However, there will be a review of the operation every six months. This will take account of its duration, as well as its size and configuration. There is no question of keeping troops in Bosnia unnecessarily; as soon as conditions permit, the number of troops can be reduced and eventually the mission will come to an end.
It is important at this time to recognise that Bosnia’s European future will assume growing importance as the military presence continues to reduce in size. Bosnia, like all the countries of the Western Balkans, has a clear European perspective as a potential candidate country. Last November the Commission published a feasibility study setting out 16 points on which the country needed to make significant progress before a recommendation could be made to the European Council to start negotiations on a stabilisation and association agreement. Although there has been progress since then, I am disappointed to end my mandate as Commissioner without being able to give Bosnia the green light. I very much hope that my successor, Commissioner Rehn, will be able to do so early in his new mandate. Once he did so, the Council would have to accept his assessment and a negotiating mandate would then have to be agreed. Only then could negotiations start. There is no reason why they could not do so some time during 2005. If Bosnia is to make progress on this timescale, a number of things are required.
First, the authorities have to make further progress on the legislation associated with the 16 points. Much has been done here, but there are continuing blockages in areas like VAT and public broadcasting.
Second, Bosnia has to recognise that passing laws has little utility if they are not implemented properly. There is still a great deal of work to be done here.
Third, the Commission indicated in the feasibility study that it would expect proper cooperation with the High Representative in his reform agenda, as provided for in the Dayton Paris Peace Accords. One crucial area here is the question of police reform. I very much hope that, by the end of the year, Mr Wilfried Martens will be able to report agreement on the way forward.
Finally, there is the question of the International Criminal Tribunal for the former Yugoslavia. Bosnia Herzegovina is a member of the United Nations and a signatory to Dayton. As I have made clear on a number of occasions, there can be no dilution of the absolute requirement for full cooperation with the Tribunal. This is fundamental to Bosnia’s prospects for further movement through the stabilisation and association process. It is a crucial test of Bosnia’s commitment to its international obligations and to the rule of law. It is also a fundamental part of the process of allowing the victims of the atrocities to let go of the past. Allowing those accused of terrible human rights abuses to remain free makes it impossible for the communities to be properly reconciled. Next week the Chief Prosecutor, Mrs Carla del Ponte, will be reporting to the United Nations Security Council on the cooperation of the countries of the Western Balkans with the Tribunal. Up until now, she has been quite clear that Republika Srpska has not been cooperating at all. It is indeed a disgraceful matter that not one indictee has been transferred by the Republika Srpska to The Hague, although there are reports today that some war crime suspects have been arrested by Republika Srpska for trial locally. This is welcome news, but Republika Srpska will be judged by the international community on its cooperation with the Tribunal on cases which fall under its jurisdiction. It is on that issue that Mrs del Ponte will be reporting to the Security Council. I have no reason to expect that her report will be positive on Republika Srpska. If that is indeed the case, Lord Ashdown will have to consider his response. Certainly, it is intolerable that the prospects for the whole country to make progress towards joining the European Union and NATO are being compromised in this way. I urge the political leadership of Republika Srpska to take action now to fulfil their obligations. If they do not, they will be responsible for any consequences which flow from their failure.
Honourable Members, the people of Bosnia Herzegovina suffered the most from the Balkan wars in the 1990s. Now they have emerged from that terrible period and have a clear chance of creating a real country with a genuine prospect of joining our European family. As I leave the Commission, I wish them every success and I look forward to hearing of their progress in the months to come.
.  Mr President, ladies and gentlemen, the transfer of responsibility for the security of Bosnia and Herzegovina from NATO to the European Union is a very important step on the road towards a European defence identity. This operation follows on from those in Macedonia and in the Congo; it is the third of its kind and also the biggest, involving 7 000 men and women, so it is much bigger than anything of which we have prior experience.
What are we in this House now to do? Our task is to exercise democratic control, although, at this stage, I would prefer to speak of parliamentary guidance. There are, however, certain questions we must ask. Is the leadership structure the right one, and is it capable of doing the job? Will it stand the strain even in times of crisis? What about the equipment and weapons of the soldiers who are being sent there – are they mutually compatible? Do they meet the requirements?
It will also be very important to see how cooperation with NATO works in the aftermath of the ‘Berlin Plus’ negotiations, and particularly – in what is a speciality of the European Union and its security strategy – how well the civilian and military sides of this crisis management operation work together.
We also regard the issue of how this operation is funded as most especially important. Time and again, we have cause for concern about the emergence of shadow budgets capable of being monitored neither by the 25 national parliaments nor by the European Parliament. It is for that reason that the resolution we will be adopting includes the demand that the expenses incurred in this operation should – insofar as this is possible at this stage in the Constitution’s development – be borne by the European Budget.
.  Mr President, I would like to make use of this opportunity to compliment Commissioner Patten, who is still with us in what is actually extra time, on the part he has played over the past years in the Balkans and particularly in the former Yugoslavia. Despite his sombre view of the stabilisation and association agreement with Bosnia and Herzegovina, I do think that it is essentially a good thing that the European Union, after all these years, has achieved its ambition of mounting a major operation, and, remarkably enough, doing so in the former Yugoslavia. Following the Dayton accords in 1995, it was NATO that assumed responsibility as the stabilising power in Bosnia and Herzegovina. Now that the European Union’s Common Security and Defence Policy is taking shape, it is a logical progression that the European Union should take upon itself responsibility for stability in the heart of its own continent. So it augurs well that the European Union should, at the end of this year, be replacing NATO as the stabilising power in Bosnia and Herzegovina. ALTHEA is an important test of the European Union’s ambitions in the defence field. With an initial 7 000 troops, the operation is manifestly bigger than the European Union’s previous operations, such as Concordia in Macedonia and Artemis in the Congo. In operational terms, the mission is a continuation of SFOR. ALTHEA has the same solid mandate, which, as we see it, is the best possible guarantee of our soldiers’ safety. NATO’s experience in Bosnia and Herzegovina can be drawn on, but political responsibility lies with the European Union, so that it can demonstrate its ability to play a generally external role on a larger scale than before.
In my experience, people in Bosnia take a generally favourable view of this mission. Everyone I spoke to on my recent visit to Bosnia and Herzegovina welcomed greater involvement by the European Union. At the same time, there are still tensions between the country’s various constituent parts, to which reference has just been made. While the Bosnian Croat federation is clearly drawing closer to Europe on its way to EU membership, Republika Srpska is still unwilling to cooperate with the tribunal in The Hague. The operation must help to further stabilise the situation in Bosnia and Herzegovina. ALTHEA must, as best it can, help to build up the state of Bosnia-Herzegovina, the rule of law, police and the army and stable democratic structures, enabling the country to be integrated into European structures. The ultimate objective must be that Bosnia-Herzegovina becomes capable of standing on its own feet as a complete and integral state – and that, I believe, must be the European Union’s ambition.
No date has as yet been given for the EU’s mission to end, but it cannot be the intention that a military force should simply remain in place until such time as Bosnia is ready to join the European Union. For the time being, there is no realistic timeframe for this, but accession to the EU is, so to speak, a civil rather than a military operation. Only a functioning state, capable of guaranteeing its own security, can credibly apply for membership of the European Union.
So it is that normalisation is the objective, and hence it is also necessary that the European Council, having resolved upon this mission, should also, and as soon as possible, devise some kind of exit strategy which might well be connected with the stabilisation and association process. Such an exit strategy will also require the EU to step up its involvement in developments in Bosnia-Herzegovina. Only if we are working towards withdrawal can ALTHEA make any substantial contributions towards achieving the ultimate objective, that being to prepare Bosnia and Herzegovina for stability as part of the European structure.
. Mr President, ladies and gentlemen, the situation regarding security in Bosnia and Herzegovina has improved, but the country is nevertheless unstable, and an international presence is needed. The forthcoming operation will do much to bring Bosnia and Herzegovina closer to the European Union and will strengthen the Union’s role in the Western Balkans. The proposal before us is an excellent one, and Mr Wiersma has done a magnificent job. As shadow rapporteur on ALTHEA, I made some observations with regard to the basic proposal, and I am pleased that they were taken into consideration when the proposal was being drawn up.
It is important that action is taken in Bosnia and Herzegovina to combat organised crime and trafficking in women. I wish to emphasise how important it is to ensure that there is a more balanced representation of ethnic groups when police forces are being assembled. This will increase confidence of all groups in the region and their commitment to maintaining order.
War criminals at liberty must be caught. The Dayton Agreement must be implemented. This is a matter of credibility, and is a task for NATO staff. This will be the first major EU-led military operation and we need to monitor its progress very closely. It will be important to attend to its operational aspects and consider clearly how responsibilities are to be divided.
The EU must ensure that ALTHEA troops respect human rights in all their aspects. The EU is committed to respecting human rights, and that must be conspicuous in all action associated with the ALTHEA mission, whether it concerns the treatment of prisoners or those being detained, or any action. A parliamentary delegation will inspect the work of the ALTHEA mission next year, and, in addition to all its other responsibilities, it should also be given the opportunity to make an evaluation of respect for human rights.
.  Mr President, speaking on behalf of my group, I would like to highlight the very fortunate fact that we all agree on how important it is, not only for the European Union, but also for Bosnia, that we have taken over this mandate. If it should turn out to be the case that this is the keystone to which you, Mr Nicolaï, referred, I would like us to take another step forward, politically speaking, by expressly calling on the Bosnian Government to invite us to undertake this mission.
We have every basis in law for doing this, provided by SFOR, that is, by the military intervention that made this advance, this stabilisation, possible after ten years. As we talk about how we see Bosnia’s future prospects in Europe, should we not strive to achieve what we achieved in Macedonia, with the Government asking us to be present in this window of transition? I believe that would be a triumph. Having concluded what is known as a SOFA – a status of forces agreement – with other states that have asked us for help, why should we not conclude one with Bosnia and Herzegovina too?
Secondly, we need these regular reports, and I hope that we will, tomorrow, make that a binding requirement. This House is committed, for we have all been committed for years. We are talking not only in terms of military intervention. Next year will see the tenth anniversary of the attack on Srebrenica, and the anniversary of the Dayton Peace Accords, and I believe we are obliged to make this clear. I hope that we will do as Commissioner Patten wishes and give close attention to Bosnia’s future.
.  Mr President, in the light of what is happening today, it is difficult to assert that European intervention in the Western Balkans was a resounding success. In order to bring stability to what a German publication eloquently called the ‘restless Balkans’, help was needed from the other side of the Atlantic Ocean. The bottom line is that NATO is not there for nothing. I am still to some degree reassured by the fact that NATO is still there, and still, too, involved in the European ALTHEA mission in Bosnia-Herzegovina. The fact is that this whole operation, which we call ‘European’, is founded upon trans-Atlantic cooperation on the basis of the ‘Berlin Plus’ accord between the European Union and NATO. What brings me to this conclusion is the letter of 9 November from the Dutch Presidency to the parliament of the Netherlands. If anything, the ALTHEA mission is something for Europe to be modest about. Moreover, I am convinced that it also puts another big question mark against the idea that a European security and defence policy is useful and necessary. Such an ambition for power can only eventually weaken or undermine NATO, and then, Mr Nicolaï, to use a Dutch expression, all of us in Europe are far from home.
. Mr President, ladies and gentlemen, in congratulating Mr Wiersma on the quality and comprehensive nature of his report, I wish to emphasise on behalf of the Union for Europe of the Nations Group the importance that this European Union military peacekeeping mission assumes in the extremely sensitive area of Bosnia-Herzegovina.
This is a first for the Union; apart from the symbolic fact that it will allow the 7 000 soldiers already serving under the aegis of NATO now to wear the 12-star symbol on the sleeves of their uniforms, the mission does, in any event, mean a greater European presence and hence greater visibility for the Union in the Balkans.
In the nineties, when bloody ethnic conflicts broke out one after the other in the region, people used to wonder where Europe was, and it was distressing that we were so absent. Today, however, we are witnessing a presence and attention on the part of our institutions that befits the circumstances.
The 7 000 soldiers will arrive in Bosnia in a strong position, and their strength derives not so much from their weapons as from their expertise, their humanity, and their willingness towards the local population. The people are mindful of the need for a military presence on their territory in this delicate phase of stabilising their country, and are therefore ready to welcome them warmly. These soldiers are not arriving alone in unknown territory. With them in Bosnia there are the institutions, the Commission, the High Representative of the Union, who for two and a half years has been working as a truly enlightened governor in Bosnia, in a far-from-easy attempt to ensure the establishment of the rule of law within a renewed framework of peaceful co-existence between the three major ethnic groups in the country.
Parliament, through its delegation led by its indefatigable chairman, Mrs Pack, closely follows events in Bosnia, as shown, among other things, by the recent visit to that country. This visit brought home to members of the Bosnia-Herzegovina Parliament the principles and routes through which they could have a closer relationship with the European Union. Today the perspective is that of a stabilisation and association agreement and tomorrow, at a time we cannot yet foresee, the prospect of future accession.
We should not allow ourselves to be deceived by all this, however. Important steps have been taken in Bosnia on the path to stabilisation. The desire for normalisation is palpable in many areas of the country and the wish to forget the past and to think of the future is shared by all its inhabitants. Of the sixteen points set out in the feasibility study, many have already been translated into law.
It is fitting and heartening to note this, but there is still much to do. The military peacekeeping mission under the aegis of the Union from 2 December is there for this purpose.
Mr President, Mr President-in-Office of the Council, Commissioner, I too would like to take this opportunity to bid you farewell and thank you most warmly for your cooperation over all these years. You have dedicated yourself in particular to the Western Balkans, where I would have preferred there to have been no need, ten years on from the wars in the Balkans, for the EU to mount further military backup operations. As Mr Solana once said, though many years ago, this is a front with which we will have to deal for some time to come, and it is in Europe, on our own doorstep. It is closer to us than other crisis regions, whether Sudan or the Côte d’Ivoire, regrettable though all of them are, and notwithstanding our responsibilities for all of them.
ALTHEA, though, is more than these; it is a test case for the EU’s visible role in Bosnia and Herzegovina, now that it is, for the first time, taking over duties from NATO. The mission is part of a coordinated and coherent approach including also the Stabilisation and Association Process, which will, I hope, make further progress in view of the disconcerting fact that 16 points are still outstanding.
Although Bosnia and Herzegovina needs the European perspective, which ALTHEA is meant to help secure for them, what is essential is that there should be a clear line of command avoiding needless duplication between NATO and ALTHEA and making it as clear as possible who is giving orders to whom. Cooperation between ALTHEA and NATO is therefore also being put to the test. It is regrettable that financial provision is being made outside the normal EU Budget, and so the European Parliament is not as involved as it should be. All these things considered, I welcome the report and assure you that the Group of the European People’s Party (Christian Democrats) and European Democrats will vote in favour of it.
Mr President, I welcome the switch to an EU military operation in Bosnia and Herzegovina. I also applaud the fact that Lord Ashdown will promote overall EU political coordination there and, specifically, will give the EU force political advice.
NATO's SFOR was criticised by Amnesty International for human rights violations. Lord Ashdown will have an important role in ensuring that the ALTHEA EUFOR mission does not practice arbitrary arrests or ill-treatment of detainees. I would urge that the Bosnia and Herzegovina Human Rights Ombudsman be given jurisdiction over their activities. I also hope that the EU takeover of military responsibility will lead to an energetic effort to find war criminals and deliver them to The Hague.
Finally, I want an assurance of zero tolerance towards sexual abuse, exploitation and use of prostitutes who are victims of trafficking.
It is at last time to say goodbye to Commissioner Patten, but I look forward to working with him in the quest for a 'yes' vote on the Constitution in Britain.
Mr President, Commissioner, ladies and gentlemen, if we want a better future, we do well constantly to recall the past. Not that long ago, the headlines were full of expulsions, murder and ethnic cleansing in the Western Balkans, in the heart of Europe, while the EU, as if paralysed, was incapable of taking any effective action to prevent these things. Painful the memory of Srebrenica, Mostar or of Banja Luka may be, but it is right to remember them; the former military presence under NATO command may have brought Bosnia and Herzegovina a certain stability, but we need to be aware of how fragile that stability is.
It is a good thing that with this, its first major joint military mission with an extended mandate, the EU is taking on far greater responsibility in this part of Europe, and aiming in the long term to ensure that Bosnia and Herzegovina can be stable, at peace, multi-ethnic, and capable of cooperating at regional and international level. It will be a further touchstone for Europe, and also for the decisions in this area that will very probably have to be taken next year and will also affect Kosovo.
I would also, however, urge this House to include support of this kind in the Financial Perspective, as well as making provision for economic development and expenses.
Mr President, ladies and gentlemen, I have just a few comments to make on the central issue. The first is that, as Chairman of the Delegation for relations with Albania, Bosnia and Herzegovina, and Serbia and Montenegro (including Kosovo), I am delighted that the military mission – which is still necessary – is now in European hands and backing up the EU’s great financial and civilian commitment under the leadership of Commissioner Patten.
The second is that this changeover from SFOR to EUFOR is being welcomed in Bosnia and Herzegovina too. It does indeed highlight how closely intertwined are Bosnia and Herzegovina’s destiny and our own. The success of our mission – political, economic and military – is the litmus test for our foreign and security policy.
Thirdly, EUFOR’s tasks should be clearly set out. It should not involve itself unnecessarily in states’ prosecution of their own criminals. In these countries, the police and the justice systems have now become capable of pursuing ordinary criminals and imprisoning them. Apprehending war criminals such as Mladic and Karadzic should also still be a matter for the remaining NATO contingent, and, in particular, for the Serbs of Republika Srpska. Even though neither has so far demonstrated any enthusiasm for doing this, and Republika Srpska has even obstructed it, EUFOR should have other tasks to perform.
Fourthly, how will cooperation between the police mission and EUFOR be organised?
My fifth point has to do with an issue that has started to worry me in recent years, and that is whether the EUFOR troops have been advised about the problems with trafficking in women and forced prostitution. Is there an ethical context, and where, when and by whom are offences to be punished? Bosnia-Herzegovina is not just a transit country, but also – not least because of the international presence – a destination.
The sixth thing I want to say is that EUFOR is the right name. Why, then, call it ALTHEA, after a mythological woman associated with blood, retaliation and vengeance, and who ends up taking her own life? What did the person who thought up this name have in mind? They could have done with a bit of sensitivity. One might have expected something else in an area where we are working to counteract revenge and the settling of scores. Moreover, EUFOR is the name by which the mission is already being welcomed on great big posters in Sarajevo, so let us leave it at that and chuck ALTHEA out with the junk where it belongs!
. Mr President, I thank Members for their remarks. As they were remarks rather than questions, I think I can be brief.
Most of the Members who spoke agreed on the fact that the step we want to take in Bosnia and Herzegovina is an important step for the security and defence policy of the European Union. We also agree on the fact that it is important for them and also for the European Union because of the European perspective on Bosnia and Herzegovina. Mr von Wogau, Mr Wiersma and others were very clear on that.
There were questions, especially from Mr von Wogau, about the command structure. I shall explain. We have the Deputy SACEUR as commander of operations. He is supported by an EU operation which has its headquarters located within those of NATO in Mons, as I mentioned before. Under the Deputy SACEUR we have an EU command element in Naples where the regional NATO headquarters is located. This is in charge of the regional Balkans operation.
The field commander falls directly under this command element and hence there is a very thorough military structure. As with all European Union operations, the Political and Security Committee has political control and provides strategic direction. As regards armaments, as I said before it is the same people with the same equipment.
I agree with Mrs Poli Bortone and others that progress has been made but a lot remains to be done. In addition to the ICTY cooperation I have already mentioned and the internal reforms, I hope indeed Bosnia and Herzegovina will also become more active in regional cooperation.
Croatia has made considerable progress and could be an example in a number of fields – except perhaps with regard to ICTY, as we will hear from the Chief Prosecutor, Carla Del Ponte, on 23 November.
I end with a short but important remark. On behalf of the presidency I would very much like to thank Commissioner Patten for the important role he played in the Balkans. As he said, we are all looking forward to the new Commission and the new Commissioner, on which this Parliament will decide on Thursday. Nevertheless we will miss Commissioner Patten.
Mr President-in-Office of the Council, not only did I make a speech, I also asked two questions. I asked you in what way soldiers have been prepared for this difficult task, particularly with regard to trafficking in women and forced prostitution, and I asked you how and where soldiers are sentenced or called to account, should the need arise. Secondly, I asked you whether you are considering phasing out the name ALTHEA, which is a terrible word and has caused problems in the region. These were two important questions, and I should like to receive an answer.
. I cannot add very much. I tried to explain in relation to the first question and also to Mr von Wogau's question. With regard to the second question, it is a tradition that we choose Greek, Roman or Latin figures as names for operations and activities. I suppose that it was chosen for this reason.
Mr President, like Mrs Pack I asked some specific questions. One of these was similar to hers and concerned assurances as to the non-use of prostitutes who are the victims of trafficking. This is not a trivial point, it is really important.
Secondly, I asked whether the Bosnia and Herzegovina Human Rights Ombudsman would have jurisdiction over EUFOR activities with a view to avoiding the kind of criticisms levelled at SFOR regarding arbitrary arrests and the ill treatment of detainees. These were very specific questions and I would be very grateful for an answer from the presidency.
. Mr President, unfortunately I cannot be precise enough to answer the second question.
As to the first question, I fully agree with the importance of the remark and the issue itself.
The debate is closed after the tabling of a motion for a resolution by the Committee on Foreign Affairs.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the joint debate on:
- the report (A6-0031/2004) by Anders Samuelsen on the proposal for a Council regulation amending Council Regulation (EC) No 2667/2000 on the European Agency for Reconstruction,
and
- the report (A6-0032/2004) by Mechtild Rothe on the proposal for a Council regulation establishing an instrument of financial support for encouraging the economic development of the Turkish Cypriot community.
– Mr President, I apologise for interrupting before we start the debate on Mrs Rothe's important report, but as my motion is pertinent, I am asking for the floor now.
I have certain information, which I would be most grateful if you could check, that the plenary service known as the Tabling Office has tabled or intends to table an arbitrary amendments provision to Mrs Rothe's report. When I found out, I shrieked and, as the walls have ears here, the service may already know and may already have made the necessary change. If it has not, I repeat, if it has not made the change, please inform the Deputy Secretary General, Mr Rømer, that he must make the change and remind him that, when we voted for the creation of the Tabling Office under the previous presidency, we made it clear that the Tabling Office has no political jurisdiction whatsoever. If you saw the amendments provision which I have here, I am certain that its tabling on the part of the Tabling Office conceals a political expediency which I also denounce. To close, I repeat that, if it has not already made the change and does not intend to do so, the matter of the Tabling Office will be raised by me at the Conference of Presidents of the political groups.
Thank you for your motion. I promise you we will check it.
– Mr President, on the subject of support for the Turkish Cypriot community, which has been struggling for some time, we want this matter to end smoothly without further problems.
My comment is that Parliament's Committee on Budgets decided, quite rightly, that financial support would be given to the Turkish Cypriot community under heading 3, in other words under the heading for assistance for Member States of the European Union. Now I understand that the European Commission has recommended that this support be given under heading 7, in other words under the heading for pre-accession assistance ...
I am sorry, but that is not a point of order.
. Mr President, I will seek in the course of my remarks to answer very robustly on the Commission's behalf the point made by the honourable Member, and to make it clear why it views heading 7 as the correct one for this assistance. If the honourable Member can wait for a moment and listen to what I have to say, it may help inform him on any subsequent points of order he wishes to raise.
I would like to cover both the question of the extension of the European Agency for Reconstruction's mandate until the end of 2006 and the question of the Commission's proposals for helping Northern Cyprus. There is a connection between the two and I will make that clear in my remarks.
I wish to start by paying tribute to the Agency and to Richard Zink for the splendid work done since 2000 to help Serbia-Montenegro, including Kosovo and the Former Yugoslav Republic of Macedonia. The Agency was set up to deliver aid fast and effectively to communities which were in urgent need of it. That is exactly what it has done. The independent external evaluation of the Reconstruction Agency has concluded that the Agency has done an excellent job in fulfilling its original mandate. If the House remembers, it was a Commission Task Force for Kosovo, established just after the end of the conflict in July 1999, that laid the basis for the establishment of the Agency in February 2000. Since then its key positions have been held by detached Commission officials with long experience in managing our assistance. The Agency's record of success is the basis for the Commission's proposal to maintain it in its present format until the end of 2006, when the current assistance programme for the Western Balkans – the CARDS programme – also expires.
On the strength of this positive evaluation, the Commission has not proposed any other substantive change to the Agency regulation as it stands. We have, however, given a great deal of attention to the amendments tabled by the Committee on Foreign Affairs, and in particular to the suggestion to submit a Commission report on the future of the Agency by June 2005.
I am sure the House will appreciate that the important debate on the new Community financial perspective for 2007-2013 will have an impact on how to deliver assistance to the Western Balkans. We therefore feel it realistic to set the end of 2005 rather than the middle of 2005 as a deadline. Also, as the committee has requested, and in order not to leave any doubt about the future of the Agency, we will ensure that any proposal to extend the Agency beyond 2006 should be made by the Commission by 31 March 2006 at the latest.
For formal reasons, we have not deemed it appropriate to accept as a legal requirement an obligation to report on the division of tasks between our delegations and the operational centres of the European Agency for Reconstruction. The existence in the same country of both the Agency and the delegations calls for close cooperation on the ground to ensure that our assistance effort is not dissipated in any way. We have made great efforts to ensure that any difficulties are addressed by making the necessary changes to administrative procedures. However, we will continue to be available to discuss with the Committee on Foreign Affairs any concrete issues that it thinks could hamper the Agency's work.
I would like to underline once again the very important job which the Agency has done. When I became a Commissioner in the autumn of 1999, there was considerable concern as to whether we would be able to deliver assistance sufficiently rapidly in the Western Balkans. The Agency did the job extremely well and I want to pay tribute again to all those who have been responsible for that.
In order not to jeopardise the effective performance and operations of the Agency in the Western Balkans, we have also found it sensible to go ahead with the original proposal to extend the time limit of the Agency's mandate and not to await the final outcome of the Council's discussions on the assistance package for the Northern Cyprus community and the extension of the geographical scope of the Agency.
Since the current mandate of the Agency expires at the end of next month, the positive opinion of Parliament today is essential so as not to interrupt our assistance to the Former Yugoslav Republic of Macedonia and to Serbia and Montenegro, including Kosovo.
Let me now turn to the Commission's proposals for assisting Northern Cyprus, in the course of which I shall try to answer the point of order the honourable Member raised earlier. As the House is aware, the Council invited the Commission, after the failure of the referendum on the reunification of Cyprus in April 2004 – and I would like to wholly associate myself with everything that my colleague, Commissioner Verheugen, said about that – to bring forward comprehensive proposals to put an end to the isolation of the Turkish Cypriot community. On 7 July, the Commission duly adopted a comprehensive package of trade and aid measures, as requested by the Council. Although today we are only discussing the Rothe report on the financial instrument, I would like to stress again the political importance of the package, which aims at facilitating the reunification of Cyprus by means of financial assistance and trade under preferential conditions.
The proposal for a Council regulation establishing a legal instrument for encouraging the economic development of the Turkish Cypriot community creates a specific financial instrument for an amount of EUR 259 million, to be implemented from 2004 to 2009.
At this point I will explain to the honourable Member why it is we have argued that heading 7 is the correct heading for this assistance. The financial instrument aims to facilitate the reunification of Cyprus by encouraging economic development, with particular emphasis on the economic integration of the island through approximation and alignment with the acquis, mainly through TAIEX, and by improving contacts between the two communities and with the European Union. Most of the activities will therefore be similar to the pre-accession activities financed under heading 7, which appears to us to be the most suitable financial perspective heading for this particular assistance.
Priority will be given to investments in the field of infrastructure, transport – including links between the two communities – and environment projects such as waste disposal, sewerage and improvement of the water supply, water quality and the distribution system. Rural development, as well as measures concerning small and medium enterprises, will be another priority. Other objectives are social policy, labour market policies, vocational training and treatment of illegal immigrant workers, as well as reconciliation, confidence-building measures and bicommunal projects.
As regards implementation of the funds, different options have been carefully examined by the Commission. We finally propose that the Commission be enabled to entrust the European Agency for Reconstruction with the implementation of large infrastructure projects under this regulation, and amendment of the Agency Statute to this effect is considered in the Samuelsen report which we are also discussing here.
The Agency option is clearly the most suitable as regards economy, efficiency and effectiveness. It would allow the Commission to rapidly deliver assistance to the Turkish Cypriot community after the regulation is adopted.
The Commission welcomes Parliament's support for the financial instrument as expressed in the Rothe report on the proposal. Concerning the proposed amendments, I think the House is aware that these have already been discussed in depth in the Committee on Foreign Affairs and the Committee on Budgets. The Commission is grateful for the proposals made by those committees and we can support the substance of the majority of them.
I would, however, also like to take this opportunity to underline that in our judgement it is regrettable that the Council has not yet been able to agree, after nearly four months of discussion, on the text of the financial instrument. Implementation of the assistance could start immediately after the adoption of the regulation and the Commission has already taken the necessary preparatory steps.
As for the solution to the Cyprus problem, the conditions still do not exist for a new international initiative. In my view the Annan Plan remains the only realistic basis for a comprehensive settlement. Concerning its possible role in any new process aimed at a settlement, the Commission remains ready to support efforts towards a settlement that would permit a reunified Cyprus to be fully integrated into the European Union.
. Mr President, at its meeting in Luxembourg on 26 April 2004, the General Affairs and External Relations Council underlined its determination to put an end to the isolation of the Turkish Cypriot community and to facilitate the reunification of Cyprus by encouraging the economic development of the Turkish Cypriot community. To that end, the Council invited the Commission to bring forward comprehensive proposals, with particular emphasis on the economic integration of the islands and to improve the contact between the two communities and the European Union.
The Council also recommended releasing the EUR 259 million already earmarked for the northern part of Cyprus in the event of a settlement. In that light, as the Commissioner has just said, with a view to the economic integration of the island and improved contact between the communities, in July 2004 the Commission submitted a draft regulation establishing a financial instrument in which the opinion of the European Parliament is requested. It also submitted a draft regulation on direct trade between the northern part of Cyprus and the rest of the EU.
In line with the mandate given by the Council on 26 April, the Dutch presidency committed itself to putting the proposals forward and made considerable efforts to that end. Both proposals were carefully considered in the Permanent Representatives Committee. Difficulties were encountered and concerns were expressed during that discussion on certain issues such as property and sovereign rights.
Progress was made after intense discussion, especially on the draft regulation establishing a financial instrument. The remaining point is the definition of the role of the European Agency for Reconstruction, and discussions are also continuing on the direct trade regulation. There are still substantial problems with this draft regulation and the Council and the Commission are working very hard to resolve the issue. The Dutch presidency is considering discussing this at the next General Affairs and External Relations Council. I would like to say that we are grateful for the constructive work undertaken by the parliamentary committees involved.
The aim of the Dutch presidency is to provide real and effective economic opportunities for the Turkish Cypriot community, by promoting trade with the EU whilst respecting fully the sovereign rights of the Republic of Cyprus. We trust that this will ultimately benefit the people of Cyprus throughout the island.
. Mr President, the process by which we have come to the point of prolonging the European Agency for Reconstruction's mandate does not merit high marks for artistic performance. The Commission's request for a prolongation itself came at a very late stage. Members will recall that Parliament in its previous resolution on the European Agency for Reconstruction had asked the Commission to present its evaluation report on the status of the Agency by June 2003 at the latest, in order to allow the EP to hold a debate on the future of the Agency and its adequacy in managing EU external assistance in some Stability Pact and stabilisation and association countries. The Commission did not follow Parliament's recommendation and only presented its report during this year's electoral period.
Further delays arose as a result of the change in the regulation with regard to the Agency's geographical area of responsibility, the intention of which was to bring assistance for the promotion of the economic development of the Turkish Cypriot community within the remit of the Agency. My committee rightly took the decision to postpone adoption of this report and the one regarding assistance to the northern part of Cyprus until it received the relevant documentation.
However, these shortcomings should not cloud the fact that an impressive job has been done on the ground by the Agency's staff. I have always been in favour of extending their mandate. They are doing a good job and need to know that they can sign contracts for buildings and pay salaries for next year. My concerns were directed at the lack of clarity and coordination in the division of tasks between the European Agency for Reconstruction's offices and the Commission's deconcentrated delegations, a matter which I have addressed in my report.
The progress made in developing an effective decentralised system for contracts and financial management systems for EU assistance as foreseen in the CARDS multiannual programme for 2005-06 for the Former Yugoslav Republic of Macedonia needs to be examined further.
I would be happy to incorporate a proposal fusing the ideas of two fellow Members by asking the Commission to submit by June 2005 a report on the future of the Agency after 31 December 2006. This should ensure that a prospective extension is not addressed with the same haste as in the past.
I agree that the remit of the European Agency for Reconstruction should be extended to cover the implementation of financial assistance for the northern part of Cyprus. I would propose that we adopt the relevant part of the Commission's text, in agreement with the rapporteur on the proposed instruments, to ensure consistency between the two reports. I hope that all Members will join me in supporting the extension of the European Agency for Reconstruction's mandate for the term proposed.
I should like to inform Parliament that I have asked for the oral question and debates on the future of the Western Balkans, originally planned to coincide with the vote on the European Agency for Reconstruction's report, to be postponed until the December part-session. It would be more useful to debate the future of the region when the new Commission is in place, as we had originally envisaged would be the case at this juncture. A debate in December would also save this important debate from drowning under speculation over the new team of Commissioners.
.  Mr President, Commissioner, ladies and gentlemen, my speech will focus on the proposal for a Council regulation establishing a financial support instrument to support the economic development of the Turkish Cypriot community, a proposal which, in my capacity as rapporteur, I greatly welcome.
EUR 259 million have been earmarked to support the economic development of the Turkish Cypriot community until the end of 2006. These funds were originally to have been released only after Kofi Annan’s plan had been adopted, with the aim of reducing the significant economic disadvantage suffered by the Turkish Cypriot community. After the vast majority of Turkish Cypriots voted in favour of the plan in February, but the Greek Cypriots against it, so that the plan could not be adopted, the Council recommended that the financial support instrument be implemented even without an agreement having been reached in Cyprus.
In my capacity as rapporteur for the Committee on Foreign Affairs, I can say, on its behalf, that our support for this plan is unanimous. At this point I should also like to express my sincere thanks for the excellent cooperation within the Committee on Foreign Affairs. The Community aid provided for in this regulation can and should help to achieve greater compliance with the , in order to prepare for the takeover which will be necessary after a solution to the Cyprus issue has been found, and indeed one of the primary aims of this financial support instrument is to promote such a solution. We greatly welcome the fact that around EUR 260 million has been allocated for projects relating to the environment, transport, telecommunications, water and/or energy, for restructuring measures, for example in rural areas, for measures which are of particular benefit to small and medium-sized enterprises, and for bicommunal projects which facilitate trust-building between ethnic groups. Measures can and should of course be planned for Famagusta, in order to make it suitable for habitation again, and you will be aware that relevant initiatives are underway in the town.
My report notes that the planned measures must not infringe the property rights of EU citizens. We have reiterated this point, even though we know that it has always been self-evident that this principle must be observed when implementing European projects. All the members of the committee were unanimous in their support for the Commission’s additional proposal that the measure as a whole be managed by the Agency for Reconstruction. The point I should like to make to Mr Samuelsen is that there is broad support for this proposal, and this is something upon which we all agree.
As has already been noted by Mr Patten and the Council, financial support is part of the package proposed by the Commission in July. Although Parliament has no official right of consultation with regard to the direct trade which has also been proposed, I believe that this House will make it clearly known to the Council tomorrow that a prompt decision is expected on the trade proposal, just as we expect a prompt decision on the financial support element.
In my opinion, it is crucial that the EU should send out a clear signal to the Turkish Cypriot community by implementing this proposal for a regulation and the proposed direct trade. This signal would be directed in particular at the large majority which voted for the Annan plan and for a ‘yes’ to the European Union, and it would make it clear that, although we want a swift solution to the Cyprus issue, we are also, even today, taking the concerns of Turkish Cypriot civil society very seriously. It is in the interests of all Cypriots and in the interests of positive developments in Cyprus that the democratic, pro-European forces in the Turkish Cypriot community receive backing and do not under any circumstances abandon their fight.
I hope that Parliament will, by means of this report, help to achieve this, and I expect and hope that the Council will follow suit very shortly.
.  Mr President, the EU has always shown itself to be in favour of the accession of a reunified Cyprus. In spite of diplomatic efforts, however, this has not been possible, given the unfavourable result of the referendum held in April 2004.
In order to avoid further isolation of Turkish Cypriot territory and to strengthen contacts between the two communities, the European Commission has tabled a proposal intended to establish an instrument for economic development for this community totalling EUR 259 million for the period 2004-2006.
In view of the fact that no political agreement on unified Cyprus’s accession to the EU has been reached, such funding has raised a number of issues of a legal and budgetary nature. There is, indeed, no heading allowing the direct award of Community funding to a Member State whose government does not have absolute authority over part of its territory. I should like to point out that the Republic of North Cyprus has not been recognised internationally and cannot therefore be deemed a state. This lack of budgetary basis implies that such funding can only be seen in parallel with draft amending budget No 10/2004.
As draftsman of the opinion of the Committee on Budgets, I have analysed the Commission proposal before us. The Commission argues here that funding is intended to finance activities similar to those of pre-accession, which falls within the scope of category 7 of the budget. Without entering into the political aspects of the debate, I did agree, however, with the financial implications of this proposal on the Financial Perspectives, despite it not being entirely clear under which category this financial support would fall. I therefore deliberately left open the choice of the most suitable budgetary basis, a task that the Budgetary Authority must undertake once the Council has tabled its proposed text.
I could not finish this speech, Mr President, without drawing the attention of this House to the difficulties of having to express a financial opinion on a text of which the most important part has not in any way been the subject of a Council agreement. Thank you very much.
.  Mr President, the work of the European Agency for Reconstruction – which was meant to be called the European Agency for Reconstruction and Development, but which is still called the European Agency for Reconstruction – has to date been mainly focused on Kosovo, Serbia and Montenegro. It has now been assigned an important new task, namely that of managing the financial instrument for north Cyprus. There can be no question that the Agency has efficiently performed the tasks involved in its former mandates, and I am sure that the same will be true of its activities in north Cyprus.
As in the previous cases, however, it is also important with regard to Northern Cyprus that the Commission present a report on the future of the Agency after 31 December 2006 to the European Parliament and the Council by June 2005. South-Eastern Europe and the Agency’s future tasks are of too great an importance for the EU to allow the future of the European Agency for Reconstruction to remain unclear. The relationship between the Agency and what are termed the ‘deconcentrated’ Commission delegations must also be clarified in order to prevent a lack of activity or the duplication of work.
The report should of course also cover the implementation of the 2005-2006 multi-annual CARDS programme for the Former Yugoslav Republic of Macedonia, something which is not yet the case. The Group of the European People’s Party (Christian Democrats) and European Democrats therefore endorses the proposal to extend the Council Regulation on the European Agency for Reconstruction.
. – Mr President, first I should like to thank the two rapporteurs, Mr Samuelsen and Mrs Rothe, for the very responsible job which they have done in their reports.
First, as regards the European Agency for Reconstruction, we should point out that, based as it is in Thessaloniki, it has played a decisive role in the reconstruction of the Balkans as a whole, in configuring the necessary infrastructures, in building democratic institutions, in promoting the rule of law and in defending human rights in the Balkan countries.
This strategy is the only reliable proposal for the peaceful reconstruction of the Balkans and the strengthening of their European prospects. That is why it is absolutely necessary to extend the operation of the agency until the end of December 2006 and to make provision for examining the possibility of even extending its operation beyond that date, given that there will be important developments in the Balkans both in 2005 and in the next period and policies are needed to consolidate stability and security in the Balkans.
For this reason, my request to Mr Patten is that the Commission submit a report on the matter to the Council and the European Parliament.
The agency's efficient operation, transparency and in-depth knowledge of the procedure of reconstruction of the area as a whole are a guarantee for extending its jurisdiction to the implementation of financial support to the Turkish Cypriot community.
Now to the question of the report on financial support for the Turkish Cypriot community. This money needs to be given to the Turkish Cypriot community, because it will help Turkish Cypriot citizens and the Turkish Cypriot community, it will contribute to economic development, to the incorporation of the , to the configuration of the necessary infrastructures and to the creation of jobs. In other words, it will help to create conditions which will allow the reunification of Cyprus through the development of contacts, dialogue and exchanges between the two communities.
We need to use financial support to strengthen the prospects of resolving rather than consolidating partition. That is why the messages which we send the Turkish Cypriot community must be clear and unequivocal. We are not financing intransigence. We are financing dialogue and this is where the European Commission and the Agency for Reconstruction need to be particularly careful and act in cooperation with the Republic of Cyprus and with respect for the principles of European law.
Finally, I would like to ask the Presidency to take a stand on the question of the heading for financial support to the Turkish Cypriot community. Mr Nicolaï needs to take a clear stand on behalf of the Dutch presidency on whether financial support will come under heading 7 or heading 3.
. Mr President, this is the first concrete expression of the European Union's appreciation that the Turkish North Cypriots voted strongly for the Annan plan. It is the first, but it is behind schedule and it is a small sum of money: far too small for the Commission's list of glamorous priority projects that Commissioner Patten, whom it is very nice to see still here, read out earlier.
As a result of a lack of generosity, the money will be spent in such a circumscribed fashion that it will only apply to 15% of the territory of North Cyprus, excluding many villages that voted en bloc for the Annan plan. I would like to say that I deplore the sluggish progress on this question in the Council. Worst of all, the financial regulation has been split from the trade regulation, which is by far the most important part of the package. Will the Minister commit the presidency to produce a result on the trade question within three months?
.  Mr President, ladies and gentlemen, it cannot be said often enough that the European Agency for Reconstruction has made a considerable contribution to the EU’s positive image in the Balkans. Indeed, before 2000, the European Union was, above all, a bureaucratic monster that delivered on all kinds of promises either far too late or not at all. After 2000, the European Union, via the agency, was very much capable of providing prompt and efficient aid, often under difficult circumstances. It has never happened before that such a large proportion of funding that was budgeted for granting aid was actually spent. Once again, all credit for this.
Having said that, the question remains, which we in this House have discussed with the Commissioner on different occasions, as to what exactly the Commission’s thought process was when allocating a certain task to the Bureau, the various offices of the Bureau or to the decentralised delegations, the embassies of the European Union. Although the Commission may not admit to this out loud, it does suggest now and again that Parliament is going on about this while insisting on an answer. The reason is that we want to avoid further ambiguity. Allow me to give you an example. There is every chance that the European Union will be allocated more tasks in Kosovo in the course of 2005 and 2006: in other words less UN, less UNMIC and more European Union. Does this now entail a greater role for the Bureau or does it mean that we can expect a larger, all-singing, all-dancing delegation and a larger embassy? It is important for Parliament to know, because it is we who must take difficult and awkward, political and financial decisions.
I will not conceal the fact that I am also overcome by a certain wistfulness. This debate is the last of the many debates we have had with the Commissioner. I think that one of the reasons for the Commissioner’s popularity in this House is that he has given the EU’s Balkans policy a face and a voice, and has done a sterling job of it. I should like to take this opportunity to thank him for this. I wish the Balkans a sound successor and, above all, wish the Commissioner much enjoyment in governing Oxford University and in penning fine books.
. – Mr President, ladies and gentlemen, the financial segregation and distress of our Turkish Cypriot compatriots was never the objective of the Progressive Party of the Working People of Cyprus and the Confederal Group of the European United Left/Nordic Green Left. The underlying reason for this segregation is not the so-called embargo on the Greek Cypriot side, it is the Turkish occupation, the breakaway action of the occupying regime and the fact that the economy of the occupied areas is inextricably bound up with the Turkish economy, to the point even that the Turkish pound has been introduced as the currency of the occupied areas.
Following the Turkish invasion and occupation in 1974, the Republic of Cyprus announced that its occupied ports and airports were closed, because it could not exert any form of control over them. This was also an act of self-defence, so that we would not be led into recognising the pseudo-state. Security Council resolutions 541 and 550, together with a series of rulings by the European Court of Human Rights upheld the above decision in full. The same happened in the recent opinion of the Council's legal department, which expressly recognises the right of the Republic of Cyprus to keep the said ports and airports closed.
Our group supports the financial regulation for Turkish Cypriots, provided of course that the Republic of Cyprus is respected and no benefit or political advantage is reaped by the occupying regime. We hope that understanding and broad agreement have been reached on these matters.
As regards the report on the European Agency for Reconstruction being debated, the Progressive Party of the Working People of Cyprus wonders why it has been tabled for voting before us today, at a time when there is no agreement at COREPER level, by the Commission or the Council. I would remind the House of the view of COREPER, that the matter would be debated under the next Presidency, under the Luxembourg Presidency.
It is precisely because the Republic of Cyprus is not a third country and the occupied areas are not independent territory, they are, as the Accession Treaty expressly states, territory of the European Union to which application of the has been stayed, that the Progressive Party of the Working People of Cyprus cannot vote in favour of the regulation on the European Agency for Reconstruction. It goes without saying that our vote against the regulation does not mean that we reject assistance to the Balkan countries.
Finally, what we want is to vote on the protocol without clarifying the heading from which this money will be taken. It has been said that the matter will be resolved depending on where there are appropriations. However, no appropriations are available under the internal assistance heading.
. – Mr President, I have listened to Mr Patten and his views very closely.
First, on a point of order, I am not sure if Mr Patten is entitled to even be in the House, given that Commissioner Prodi's brief expired on 31 October. Apart from which, all Commissioner Prodi's acts are being audited to see if they are legal. I believe that this matter will be resolved before the Court in Luxembourg.
Who is to blame for the fact that northern Cyprus and southern Cyprus have not developed equally, when the northern part is more fertile and more suited to tourism? The occupying army is to blame. However much money Europe gives, it will be wasted, because the occupying army has created a constricting framework which prevents any development. We therefore need to see what can be done, as the Commissioner says. The occupying army needs to leave and Cyprus needs to return to its following the Zurich and London Treaties, which were also signed by England, of which the Commissioner is, of course, the eminent offspring. The occupying army needs to leave, calm needs to be restored to the island, the 1960 Constitution needs to be applied and economic prosperity will follow in northern Cyprus automatically. As long as there is an occupying army, there will be no prosperity. The money will be wasted. We therefore need to have the courage to find a realistic solution.
If we had not kicked Saddam Hussein out of Kuwait, would we today be providing financial support to occupied Kuwait? If we had not kicked Milosevic out of Bosnia, would we be funding Milosevic today? So why do we not do the same with Turkey? Tell Turkey to get off the island so that northern Cyprus can develop. No one wants poor neighbours. Most of all, the Greek Cypriots do not want poor neighbours. If you have the courage to kick out the occupying army – which is the only occupying army in a European country – development will automatically follow.
Mr President, we also wish to express confidence in the Reconstruction Agency’s being able to help improve the economic and social situation in the Turkish-occupied zone in northern Cyprus. It is important to remember the background to the current situation in the northern part of Cyprus. The background is the Turkish invasion that took place in 1974 and that meant that the population in the northern part of Cyprus now finds itself in an economic and social situation clearly worse than that which existed before July 1974.
In that connection, I have to emphasise that, as others have already pointed out, the efforts at development are to take place in cooperation with the government of the Republic of Cyprus. What must not happen is for the EU now to go in and provide aid as a thank you to those who voted in favour of the Koffi Annan plan and to forget those who voted against the plan. There are motives that, in my opinion, have not been properly examined in this Parliament, and I remember the discussion with Mr Verheugen, during the last sitting, of the whole issue of the Koffi Annan plan. This was clearly unjust and clearly unacceptable to the Greek Cypriot population, and it was consequently rejected by a huge majority.
No doubt all of us want to see the situation improve, and an essential prerequisite for this is, of course, an end to the military occupation of northern Cyprus. As long as Turkey has occupied part of another European country’s territory, we cannot conduct negotiations, such as may be decided upon in this House in December, with the Turkish Government about Turkish accession to the EU. Any negotiation must always be conducted with the involvement of the Greek Cypriot population and with an appreciation of their interests. It is the Greek Cypriot population that have been the losers since 1974. It is they who have been victims and they must not be punished through the efforts that we in the EU now put in to normalising the situation.
Mr President, I was somewhat surprised to hear Commissioner Patten say that the Annan plan remains a sound basis for a possible reunification of Cyprus. We should not overlook the fact that in April of this year, a referendum was held about this plan, and that a large majority of the Greek Cypriots voted it out. When a referendum is held, the outcome should be respected. The financial support to that part of the island that is occupied by the Turks was intended to be conditional on the Annan plan being rubber-stamped by referendum, which did not happen. Pledging EUR 259 million to the northern part of Cyprus is tantamount to recognition of the military occupation of that area by more than 35 000 Turkish soldiers. It appears that the European Union has no problems with the fact that a candidate country is occupying part of the territory of an existing Member State. Not only are we about to start accession negotiations with Turkey, but the occupation of Northern Cyprus is now also being rewarded financially, and this is absurd.
– Mr President, I should like to start by congratulating Mrs Rothe and, of course, Mr Samuelsen on their reports. I, of course, shall focus more on Mrs Rothe's report.
It is a fact that the report, as formulated following the discussions and vote in the Committee on Foreign Affairs, is a very good report and, as such, the decision which derives from the report on financial support for the development of the Turkish Cypriot community is also a very good decision, a decision which we all support. In other words, we consider that this support will contribute towards the general development of the Turkish Cypriot community, so that when, God willing – and this is something we hope will happen soon – the Cyprus problem is resolved with the reunification of Cyprus, the Turkish Cypriot community will be at the same high standard as the Greek.
I wish to say, however, as the Council has also taken a stand, that the regulation on financial support is one matter, while the regulation on trade relations is another. Although it may be logical for us to link the two, I would advise great caution as regards the matter of the regulation on direct trade relations. I am certain that the Council will exercise this caution in its work and that the solution found – when it is found – will be fair and will be the right solution.
Finally, a couple of words on the positive role of the European Agency for Reconstruction in Thessaloniki, in my country; I would like here to express the hope and my agreement to its managing financial support to the Turkish Cypriots and I naturally hope that this management will be based on the regulations of the European Union.
Mr President, we are to vote on the report of my colleague Mrs Rothe regarding the financial support of Northern Cyprus. This is good news: Northern Cyprus needs this aid.
Over the last few decades events have separated the island politically and economically. The people of Cyprus suffered immensely from the partition of the island. All those involved must do their best to overcome the separation. It was the explicit aim of the United Nations and the EU that a united Cyprus would join the European Union on 1 May 2004.
The governments of Northern Cyprus and Turkey have followed the steps laid out by the United Nations and the EU. The population of Northern Cyprus has overwhelmingly supported the unification of the island as well as EU accession. A united Cyprus could already be a member of the EU today. Unfortunately, that has not yet happened. It is our responsibility to encourage the two parts of the island to cooperate.
The regulation on financial support that we are discussing today is the first step. The second step will be the regulation on special conditions for trade. The Council should finalise that regulation without delay, firstly, to allow for an improvement in economic conditions of Northern Cyprus; and secondly, to facilitate the rapprochement of the two sides through trade. This rapprochement can also support change in both parts of the island. During the times of the German Ostpolitik, we called this concept .
More steps must follow soon. The ultimate aim must be the reunification of Cyprus.
Mr President, until 1974 the city of Famagusta was the centre of economic, social and cultural prosperity for both Greek and Turkish Cypriots. Since the Turkish invasion 30 years ago, the city has remained sealed off by Turkish troops and inaccessible to its local inhabitants. It has gradually become a ghost city, with empty streets and derelict buildings.
Amendment 11 aims to help bring this dead city back to life for the benefit of the many thousands of local inhabitants. The resurrection of the city of Famagusta will also act as a catalyst for the establishment of better and closer relations between the two communities in Cyprus, thus greatly increasing the chances of a speedy, peaceful reunification settlement.
Mr President, ladies and gentlemen, I too should like to start by echoing previous speakers in extending particular thanks to the two rapporteurs, Mrs Rothe and Mr Samuelsen, as well as to Mr Patten and Mr Nicolaï, for their speeches today. I believe that it is crucial to convince the government of Southern Cyprus that the European Union must deliver on the promises it has made to the north of the island. Our goal must therefore be to authorise both trade and aid together; if necessary, however, and if there is no alternative, the two aspects should be dealt with separately, so that an end is put to the isolation suffered by the north of the island.
I would also like to take this occasion to call on the government of Southern Cyprus and the Cypriot Members of this House to state clearly, once and for all, whether they genuinely wish to help the north of the island, or whether they will keep seizing every opportunity to throw a spanner in the works. I am delighted that the Greek Prime Minister, Mr Karamanlis, has recently expressed his firm support for Kofi Annan’s Cyprus plan.
The end of this debate has made one thing clear to me. It is my belief that the people in the south of the island who were in favour of Kofi Annan’s plan have no representative in this House. I have therefore decided that the role I will play in this debate will be that of a representative of the people in the Greek part of Cyprus who voted for Kofi Annan’s plan. It is particularly in view of my Turkish origin that I should like to act as a voice for these people. I hope that we will take this opportunity to do everything in our power to bring about reunification.
Mr President, ladies and gentlemen, it may just be acceptable to regard financial aid to northern Cyprus as a charitable donation. However, if we regard it as an investment to encourage development, then we are throwing money out of the window. It is money wasted, because as long as the Turkish occupation of one part of the island, which is now part of the European Union, endures, for just as long as there are Turkish troops in northern Cyprus, there will be no development. The facts show it to be so and history shows it to be so: there will be no improvement in the economic situation. Therefore I believe that it would be better to make the Turkish troops withdraw first, and then intervene with financial aid.
Mr President, ladies and gentlemen, the frustration about the Greek Cypriot rejection of the Annan plan is ongoing. After all, today, every European can see for himself how the Union denies its own principles by giving a non-European country, in this case Turkey, a prospect of joining the EU, while that state’s armed forces are occupying part of the territory of a current Member State, Cyprus. That is why it was crucial for the Annan plan to be approved, by hook or by crook, and the Greek Cypriots were intimidated from all quarters in order to accept this half-hearted proposal. That is also why the Turkish Cypriots are being indulged so much by the European policy makers today. However, this turns the world on its head.
Without going into exhaustive detail, I should like to remind you briefly of the reasons why the Greek Cypriots rejected this plan. Indeed, the Annan plan authorised the Turkish invasion of 1974, as well as the attendant war crimes. According to that plan, the Turkish occupying forces would be allowed to stay on Cyprus and retain the right to carry out military exercises on Cypriot soil. The military border would be perpetuated and armed border crossing points would continue to carry out passport control. The Turkish Cypriots would continue to live under Turkish occupation. Their poor economic situation is attributable less to an embargo by the Greek population than to the corrupt Turkish economic system . If the Annan plan had been ratified, the more than one hundred thousand Turkish colonists who, in the wake of the ‘Attila’ operation, were forced by their government in Ankara to move to Cyprus in order to continue the ethnic cleansing, would remain on the island.
Financial support to the Turkish Cypriots – who, I sincerely hope, will, before too long, be reunited with the Greek Cypriots in an independent Cyprus without foreign occupation – must therefore go hand in hand with a number of strict conditions, first among them being the removal of Turkish military occupation. This support should under no circumstances be seen as a reward for a politically correct vote in a referendum.
Mr President, the message that should go out from this debate is that not only Parliament but also the Greek Cypriot Members wish for the economic development of the Turkish Cypriot community through economic assistance and unhindered trade around the world. We are satisfied that the rapporteur has introduced a vital amendment, making sure that EU money will not be used in a way that impinges upon individual property rights according to the relevant decisions of the European Court of Human Rights.
I also welcome the fact that the Council appears ready to reach a consensus on the regulation. I stress the importance of consensus on the issue of trade, without time constraints and on a correct legal basis, as advised by the legal department of the Council. What is needed is creativity and adherence to the international legal status of the Republic of Cyprus, a Member State of the Union.
I have perceived during this debate that certain colleagues, in their efforts to help the Turkish Cypriot community, underestimate the importance of the message that the Greek Cypriots are also in favour of economic development for Turkish Cypriots. This is not a 'zero-sum' game. Following the last referendum, and with all due respect to the decision of the sovereign people, neither Turkey nor Cyprus is discharged from its responsibilities to continue searching constructively for a mutually agreed solution. The messages coming from this debate build bridges between the two communities and do not create unnecessary disputes and confrontation between them, and due attention should be paid to them.
– Mr President, ladies and gentlemen, we Greek Cypriots are in favour of financial support and assistance for Turkish Cypriots. They are our compatriots. The government of the Republic of Cyprus has supported the decision on financial support for Turkish Cypriots from the outset. However, I should point out that the economic destitution of our compatriots is not due to isolation on our part; it is due to the isolation imposed by 30 years of Turkish military occupation in Cyprus.
I must say that this action is an incidental action and the basic objective of the European Union must be to resolve the Cyprus problem, to bring about full equality, political and other forms of equality, between Greek Cypriots and Turkish Cypriots in all sectors. That is our objective.
Now to the Annan plan, which many people have glorified. It was rejected in the Greek Cypriot referendum because, first, it perpetuated the Turkish occupation, the Turkish military presence in Cyprus. Secondly, we are creating a climate of uncertainty about the future and, thirdly, it had shortcomings in the area of human rights and on the practical side. We must not forget this. There are those who are critical of the Greek Cypriot side for its stand; why were they not critical for 30 years and why are they not critical now of what Turkey is doing in Cyprus? The Turkish occupation, the eviction of Greek Cypriots from their homes and this ongoing situation. They should demonstrate the same consideration.
In closing, I should like to point out that the reunification of Cyprus must be the objective of all of us. We have no dispute with the Turkish Cypriots, we have a dispute with Turkey, which is occupying part of the territory of the Republic of Cyprus, part of European territory, because the Republic of Cyprus is a full member of the European Union.
– Mr President, I wish to emphasise that Greek Cypriots are in favour of financial support for Turkish Cypriots and that we hope to see the standard of living of Turkish Cypriots raised to our standard of living as soon as possible. However, it is the way in which this support will be given that I wish to discuss. That is the matter I wish to address. I have been fighting on this front for many years, not just recently. That is why the report by Commissioner Patten is an insult to my intelligence, when it appears that he does not understand where this support will come from; from heading 3, which relates to countries in the European Union, or from heading 7, which relates to candidate countries. There is a big difference; it is not the projects which will be implemented in occupied Cyprus which are important, it is Cyprus itself. However, the Commissioner refuses to understand this state of affairs, which is perfectly clear to us, and I am sorry that he makes this distinction.
. Mr President, there were one or two points made during the debate which I should address very briefly. I hope that when these debates are held in future without my attendance they will, if I may say so, have as broad a base as possible in the points of view we hear.
I should like to say to Mr Samuelsen that the Commission would be perfectly content to hold a debate on the Western Balkans in December. Mr Duff spoke about the trade regulation being done within three months. Again – speaking for myself – the Commission would be perfectly happy to accommodate that reasonable request. A couple of other Members suggested that we should concentrate our support on one place: Famugusta. That would not be sensible. We have to spread our assistance more generally than that.
I wish to make three other points. First, on the Agency based in Thessaloniki, I would like without reservation to thank the Greek Government for its hospitality. It provided the facilities we have used in Thessaloniki. It was an imaginative proposal by the last government, which has been continued by the present one. It has given us a splendid headquarters. Everybody who has worked in the Agency is grateful for that and certainly, on behalf of the Commission, I am also very grateful.
Second, Mr Lagendijk made the point – although he was too kind to put it this way – that there is a degree of intellectual incoherence, which I accept, between the policy which I have pursued vigorously around the world of deconcentrating our management of assistance and what we have been doing in the Western Balkans, which is to establish an agency rather than simply deconcentrate to our delegations. I have to say to justify that decision that my main concern – particularly given the position in the Western Balkans and given the position in Kosovo, Serbia, Montenegro and the Former Yugoslav Republic of Macedonia – the position was so difficult it seemed to me that the most important thing was delivery of assistance. Since the Agency has been so effective it was not right to dismantle it and I thought it sensible to continue to use it as our main instrument for managing assistance. So, I plead guilty to a degree of intellectual incoherence, but the record of the Agency has justified it.
Finally, I do not wish to make my last remarks in this Parliament into the beginning of a hot controversy. However, I would just say to the honourable Member who said that he wished Mr Verheugen, my distinguished colleague, had been able to state the advantages of the Annan plan more vigorously, that Mr Verheugen would have loved to do so, but when he tried in Cyprus, he was stopped. That is a matter of record and was not the happiest episode in this tale. It would have been better all round if during the course of the referendum campaign he had been able to say in Cyprus what he believed the advantages of the Annan plan were. It might have been that he would have given a more balanced view than some of the letters sent out by the government. I very much hope that we can have this debate in as calm a way as possible. I hope that all sides of the argument will be heard reasonably.
The one thing I would like to say is that I recognise, as Mr Kasoulides said, that there is a genuine commitment on the part of many honourable Members to the betterment of everyone who lives on the island. I have no doubt at all about the honourable Member's commitment to that and I hope that we see everybody living a more prosperous, stable and peaceful life on that glorious island in the future.
The joint debate is closed.
The vote will take place tomorrow at 12.30 p.m.
The next item is the joint debate on the Council and Commission statements on climate change.
. Mr President, concerning the issue of climate change there are two main areas in which the EU is playing a key role. The first is the implementation and entry into force of the Kyoto Protocol. Member States and the Commission are currently preparing the European emissions trading system, which is due to be launched on 1 January 2005.
The second focus of attention is climate policy in the longer term. In December this year, the Tenth Session of the Conference of the Parties to the United Nations Framework Convention on Climate Change is due to take place in Buenos Aires. One of its tasks will be to assess the results of the Convention over the last ten years and future trends. A very important result so far has been the Kyoto Protocol. But the Protocol is only a first step and CO2 emissions will have to be reduced even more after 2012.
I should like to convey the Council's thanks for the efforts Parliament has made to persuade Russia to commit itself to the Kyoto Protocol. The European Union welcomed the good news that on 5 November President Putin had signed a bill confirming ratification of the Kyoto Protocol by the Russian Federation. That signature clears the way for the Kyoto Protocol to come into force early next year. Once in force, it will legally oblige countries with binding targets to reduce greenhouse gas emissions to reach these targets by 2012.
The Kyoto Protocol is the main instrument in the global fight against climate change and a good example of the effectiveness of global cooperation. Leading by example, the European Union has passed legislation. It has already made these provisions legally binding in the European Union. The entry into force of the Kyoto Protocol shows that the EU was right in its early implementation of the obligations then expected.
In spring 2005, the European Council will adopt a position on the EU's future climate policy. The Heads of Government will consider mid- to long-term emission reduction strategies and their objectives. The basic aim of long-term EU climate policy is to limit the rise in temperature to a maximum of 2°C above pre-industrial levels. In preparation for that meeting, the European Commission is currently producing a cost-benefit analysis taking account of both environmental factors and competitiveness.
Action on climate change demands the broadest possible worldwide coalition. I believe that will only be achieved through a dialogue between the European Union and other countries. The European Union presidency, in the framework of the troika, is currently implementing action with key countries all over the world regarding the forthcoming Conference of Parties to the United Nations Framework Convention on Climate Change and early discussions on options for a regime for the period beyond 2012.
Members of the European Parliament can also play a significant part in this process by discussing long-term climate policy with parliamentarians from countries outside the European Union, for example at the forthcoming Tenth Conference of Parties to the United Nations Framework Convention on Climate Change.
. Mr President, by now 189 countries are party to the UN Framework Convention on Climate Change and I hope they will all turn up for the Tenth Conference of the Parties in Buenos Aires. This event will also mark the tenth anniversary of the entry into force of the United Nations Framework Convention on Climate Change.
The Russian decision to ratify the Kyoto Protocol means that it will now enter into force, and this will give new impetus to the discussions during the conference of the parties in Buenos Aires. The Commission has four main objectives for COP 10, as it is called. Firstly, to take stock of the work done so far. Secondly, to explain what the European Union is doing to address climate change. Thirdly, to advance the discussions on what will happen after 2012. Fourthly, to contribute towards finding solutions for the technical issues on the agenda.
The first thing is to take stock of what many parties have already done to address climate change. This is also an opportunity, especially for developing countries, to be able to explain that many of them have already taken action and to illustrate the way in which they are the first ones to be affected by climate change. This is important for the political debate in general.
The second objective is to explain what the European Union is doing through our European Climate Change Programme as well as the emissions trading scheme that will start from January 2005. The system will also be officially presented to all ministers in an event that we are organising in close cooperation with the Dutch presidency and the Argentine Government.
The third objective will be to begin looking to the future, at the global regime that we will have after 2012, and to have an exchange of views on the post-2012 framework. Again, this is extremely important in order to involve the developing countries and to show that there is a balance in the kind of actions that we are discussing post-2012.
The fourth and final objective is to resolve some of the very important technical issues that are still on the COP agenda. In particular, these issues concern topics related to developing countries as well as the balance between adaptation and mitigation. I understand that several round-table discussions will be organised during COP 10.
The Commission looks forward to working closely with the Members of the European Parliament who will be part of the delegation in Buenos Aires. We will ensure full briefing and also rapid transmission of information to the Members of the European Parliament and we hope that you can engage in a lot of outreaching activities during COP 10. Having a strong EU delegation – composed of representatives of all the European institutions at the COP – gives the Union an important opportunity to encourage the rest of the world to take more action now in response to the threat of climate change. With five years' experience of working with Members of the European Parliament, this has been one of our definite strengths, and the fact that we have held joint press conferences, etc. is a sign of strength and good cooperation. I hope that we can continue in a good atmosphere and in close cooperation both at COP 10 and in the future.
. Mr President, I would like to wish Commissioner Wallström every success in her future portfolio. We have enjoyed working with her over the last five years in the environmental portfolio. I would like to thank her for her particular contribution. My good wishes also go to the Dutch presidency as its term comes to an end.
There are those who claim that the Kyoto Protocol to the UN Framework Convention on Climate Change is destined to fail as the rest of the world waits for those nations already taking part to fall short of their obligations and so provide the perfect cover for their decision not to participate in the first place. At the half-way point to the 2012 deadline set under the first Kyoto commitment period, the world is engaging in rationalisation, hammering nails in the coffin of attempts to reduce greenhouse gas emissions before we even enter the second phase of implementation. The 'I told you so' mentality is one I suggest we cannot afford.
Failure is relative. Failure to meet provisional targets – and my own country, Ireland, is currently 16% behind the target set – is very unfortunate. But failure to act at all would be downright catastrophic.
The Intergovernmental Panel on Climate Change, the IPCC, an international panel of experts which assesses the scientific, technical, social, and economic aspects of climate change estimates that we need to decrease our emissions of greenhouse gas by 60-80% on 1990 levels in order for our efforts to make an appreciable difference to rising global temperatures. I know there is debate in the scientific community as to whether the models used by the IPCC stand up, and that debate will continue, but the majority of people accept the IPCC modelling and the projections arising from it.
Critics frequently cite the fact that under Kyoto the earth's temperature would only be 0.15°C lower than if we do nothing at all. Scepticism and climate change are two phenomena that have become so closely interlinked in the global debate on the future of our planet, that we are in danger of losing sight of the very real steps that have been taken, under the Kyoto Protocol mechanisms, towards setting a framework for future action to control the impact of human activities on the earth.
To focus too closely on the negligible quantitative effect of Kyoto, in terms of immediate results of reducing our greenhouse gas emissions, however, is to miss the point. Kyoto is only a first step towards addressing global warming but it provides a crucial foundation on which future, more comprehensive and effective policies and agreements must be built. It is a prototype for a much more far-reaching arrangement than the present one. The value of the Kyoto Protocol is in that it sets a market-based mechanism to translate environmental protection into economic terms. It puts a tradable price on global warming.
Once properly implemented and extended to include all the other sectors, Kyoto will provide a flexible, market-based mechanism to spread the burden of paying for global warming equitably across all sectors. It would provide a financial incentive for the development of clean technologies that will safeguard the environmental heritage of future generations.
In conclusion, the main obstacle at this point is diplomatic. We must engage in a continuing and vigorous dialogue with our transatlantic partners in the USA and with Russia where the very name of Kyoto has become discredited. Yes, Kyoto has flaws, but only through working together can these shortcomings be ironed out to the benefit of all.
On a European level I welcome the Commission's recent stakeholder consultation and hope that we can make our voice heard at the forthcoming COP 10 conference in which I will be delighted to participate. It is time to banish the notion that the future of climate change policy is coterminous with the Kyoto Protocol. The question, and it is an important one, is what comes after Kyoto?
.  Mr President, Commissioner, we very nearly did not have this debate with you, but with your successor. In all honesty, I am really pleased that it is you we can talk to today about the EU’s climate policy and its contribution to the climate conference in Buenos Aires in December. It strikes me as a nice finale that you can pass on this climate dossier in the knowledge that the Kyoto Protocol will enter into effect shortly, now that the Russian State Duma and the Russian Federation Council have ratified it, which they did on 22 and 27 October respectively. Meanwhile, President Putin has signed the ratification act and we are waiting for the ratification to be deposited with the Secretary-General of the United Nations. The Kyoto Protocol will be able to enter into effect 90 days later.
My group welcomes President Putin’s decision to join the European Union and the other countries in tackling the greenhouse problem. Europe and the European Commission have played an important role in achieving this result, and congratulations, also to you, are certainly in order. The climate policy can rely on immense support in Europe. Our group is delighted that the European Parliament and the Council of ministers hold on to an ambitious climate policy that aims to fight the greenhouse effect.
Europe has confirmed its pioneering role in respect of the climate conference in Buenos Aires. I am pleased that Europe has reiterated that support must be provided to developing countries in order to adapt to the effects of climate change. It is not sufficient to say that we will be taking structural measures which will prove effective in the long term. Some countries, particularly developing and small ones, are already being faced with the effects of the greenhouse effect, and they need help.
Although my group is satisfied, it does, of course, remain critical. Pleasing though it is to see Parliament and the Environment Ministers supporting an ambitious climate policy, we should not remain caught in fine rhetoric and good intentions. We should also bring about concrete measures in order to reduce the emission of greenhouse gases. As President of the European Union, the Netherlands has a special responsibility to table concrete results. The presidency’s ideas in the environmental field sound good but should be translated into results. That is what the Dutch Presidency will be judged on at the end of the year. It is in Buenos Aires that it remains to be seen whether our fine words will also be spoken and fulfilled at international level. In any event, I hope cooperation with both the Dutch Presidency and the European Commission will be excellent during the conference in Buenos Aires.
. Mr President, about two days after the US presidential elections I turned on my radio at home. I heard one of George Bush's climate change advisers telling us, firstly, that climate change was a myth; secondly, that European scientists were all funded by national governments, that none could be trusted and only American scientists were independent; and, thirdly, that Commissioner Wallström had admitted that the whole climate change agenda was designed to ensure that European industry was able to catch up and additional burdens were imposed on American industry in order to allow this level playing field to be established. And all that time I thought the Commissioner was out there trying to save the world!
In yesterday's I saw that one of Mr Putin's advisers, whom we have heard from before, is still telling us that it is all a myth and global warming will be a good thing! It is like old Cold War warriors coming together again, trying to fight in a more globally warmed arena.
It is to the Commissioner's credit that we have come this far, but we have a very long way to go. We have to ensure not only that we implement Kyoto – which, as we know, will do nothing to combat climate change but will simply slow down the process – but also that we involve developing nations, raise the targets and find ways of changing public policy in ways that are politically acceptable and involve the United States. I do not know how far we will get down this road. I hope at least that, in the Commissioner's new role, she will, over the next five years, at least have the opportunity to communicate a message of success.
. Ladies and gentlemen, the climate conference to take place in December will be a historic one, as now it is a known fact that the Kyoto Protocol is to enter into force. It should be realised, however, that Kyoto is only the first step on a long road and now is the time to prepare for the next round of reductions in emissions. We need to involve new countries, such as China and India. The EU should waste no time in putting forward, first of all, a proposal for its own long-term targets for reductions in emissions and, secondly, its proposal for a model for reductions in emissions internationally.
In order for us to be able to prevent climate change turning into a catastrophe, global emissions must develop a downward trend within not more than twenty years, and the industrialised countries must cut their emissions by at least 60% within approximately 50 years. This sounds drastic, but we can manage with a gradual change if we act consistently. By reducing emissions by just under 2% every year we will achieve a 60% reduction in 50 years. Modern sustainable technology will make that possible.
We need market mechanisms that favour clean technology, such as taxation on energy and emissions trading, but we also need other new measures. One possibility is a reduction in VAT on energy-efficient equipment on the market. This way we can achieve surprisingly large reductions in emissions, if consumers always choose the most energy-efficient option when shopping. In other words, there is still time to prevent a catastrophic change through a gradual series of measures, provided we are determined and consistent, and provided the EU maintains its leading position in international climate policy.
Now that the Kyoto Protocol can enter into force, it is important to look forward to what we can do in terms of our work on climate after 2012. As we all know, the commitments in the Kyoto Protocol are quite inadequate in the longer term.
It is especially important for us to enter into discussions with the big developing countries, such as India and China, about the fact that they too must make binding commitments to reduce their emissions in the future, emissions that are now increasing extremely quickly. If this is to be possible, I think that it is important to talk in terms of the fair and sustainable use of resources in the long term and that the only fair long-term distribution of the right to release emissions is one that is calculated for each of the world’s citizens. That is the fair objective in the very long term.
The American presidential election is, of course, a serious setback for international environmental work, and the United States will probably appear as a global anarchist in the environmental sphere during the next four years too. We do not have time to wait for the Americans, but we know that the day will come when, for both economic and ecological reasons, they will be forced to commit themselves to this work. It is therefore important that the work in which they will be welcome to take part be firmly on course.
I should like to use my last few seconds to thank you, Margot, for the work you have done on environmental issues over these five years. It is not easy to be EU Environment Commissioner. I am certain that there are opponents both outside and, sometimes perhaps, also within the European Commission, but I am convinced that you have done this work as well as it was humanly possible to, and for that you deserve sincere thanks.
.  Mr President, it is almost seven years ago that the renowned protocol was drawn up in Kyoto, and thanks to Russia’s ratifications, it is, at last, set to enter into effect very soon. That is good news, not only for those – like you, Mrs Wallström – who have fought for this protocol, but also for those who experience the effects of climate change on a daily basis. In any event, it deserves heartfelt congratulations. Kyoto is a step in the right direction, towards a better environment, but we have a long way to go yet. I would therefore like to call on the Council and Commission, together with the European Parliament, to demonstrate that the EU not only wants to have a strong economy but also a strong environmental policy. This protocol still leaves a great deal to be desired; for example, aircraft emissions should be added to it, and the support base could also be further widened. Mrs Wallström, your new portfolio might prove useful in this respect. The EU can commit to this too. Involving more countries in this protocol also means better control of worldwide emissions. At present, 55% of the emissions of Annex 1 countries are covered. Let us work hard on the remaining 45%.
Mr President, I want to talk about climate change, but above all about the report of the European Environment Agency, which two months ago published a prognosis for the future and points out that the areas at greatest risk, the areas which are going to suffer most as a result of climate change, are the Mediterranean areas.
I believe it is very serious that this has not so far been said out loud. I believe it is essential to insist that the Mediterranean areas are going to suffer most from the increase in temperature, with the extremely serious risks to health that entails; they are going to suffer most from lack of water, from lack of rainfall; from an increase in desertification, from the advance of the desert; from a decrease in productivity. Furthermore, these areas are receiving immigration based on suffering, misery and hunger. It is our duty to help them.
I would call on Europe to opt clearly for strategies to combat desertification and a policy for adapting to climate change, as recommended by the Agency. We must produce adaptable policies, as required by sustainable development. We need integrated strategies and much more in-depth studies and research into the problems we are facing.
The United Nations Organisation, which has implemented a process of combating the desertification of Europe, has said almost nothing. I am therefore calling for a Mediterranean policy, a policy fundamentally of social balance and a more active policy for the future.
Mr President, Commissioner, while I congratulate you on your new duties, I am delighted that you are here tonight for this debate on climate change.
The European Union’s strategy for the Buenos Aires Climate Change Conference is of very great importance. The European Union must maintain its leadership and, furthermore, make use of it to negotiate with a view to increasing the number of countries signing up to the Kyoto Protocol in the future. I believe it is essential to work towards including the debates initiated in Milan in the second period of commitments, with a view to incorporating emissions from flights and marine transport, and also to make progress on global commitments for reducing emissions from passenger and goods transport by road, which is currently a big problem in terms of atmospheric pollution.
Furthermore, the Commission should consider producing more measures in the field of energy performance and also of more renewable energy sources because, as you stated on 26 August, Mrs Wallström, if all the public authorities of the European Union were to move over to ecological energy, CO2 production would be reduced by 62 million tonnes, which would allow us to comply with the 18% Kyoto commitments in the field of emissions reduction. Furthermore, I believe that the market requires clear and persistent signals in order to promote renewable energy and energy efficiency.
For all these reasons, Commissioner, I believe it would be positive for the Commission to promote proposals aimed at increasing measures in the field of energy performance and promoting alternative energy sources for the second period, and producing proposals is another way to maintain the European Union's leadership.
We are now already seeing the effects. Glaciers are disappearing, the Arctic ice is melting and we have shorter winters and more storms, as well as natural disasters and environmental refugees. At the end of paragraph 2 of the resolution, there is a statement to the effect that, in the long term, everyone in the world must each be given the same emission quotas. This particular sentence places heavy demands on us to take drastic measures to reduce our emissions. We are stealing oil supplies not only from future generations, but also from the world’s poor.
When, now, we debate the climate issue, there is a risk of our looking five years ahead to the next election and avoiding taking difficult decisions, but the EU – Parliament, the Commission and the Council – must collectively avert their gaze from the prospects of re-election and dare to take decisions that radically reduce emissions. Otherwise, we are committing crimes against humanity and the earth and are in danger of ending up, in the autumn of our years, at the International Court of Justice in The Hague, eternally condemned by future generations. Always assuming, of course, that The Hague is not already under water by then.
Mr President, climate change presents the human race with a challenge to civilisation, because this is a question of maintaining the species and the major balances of nature. What is needed is a fresh perspective on our concept of progress and development.
This problem will increasingly come to dominate people’s shared existence as this century progresses. The profusion of extreme climate phenomena confirms that the effects of global warming are already being felt. Profound changes are now inevitable.
Whilst the EU appears determined to meet the objectives of the Kyoto Protocol, a great deal remains to be done, however, if we are to prepare our communities to face the changes that are already underway. A genuine adaptation policy must be drawn up and implemented, as a matter of the utmost priority.
We must draw political conclusions from the work of scientists and, in particular, the European Environment Agency’s report, which sets out the various effects of global warming in Europe. Our continent, let us not forget, may be the smallest continent in the world, but it is also the continent with the most coastline. The 155 outlying coastal regions of Europe and the Mediterranean have already decided – on the initiative of the French National Observatory on the effects of global warming, of which I am the chairman – to meet in 2005, in Marseille, to debate this question of adaptation.
We trust that we will have the Commission’s support on this measure, which can help to draw up a genuine European strategy for adapting to current climate change. This strand, which has become an integral part of the Community action programme on climate change, should now be extended.
Mr President, we need cleaner energy and more efficient technologies and, in order to achieve that, we need incentives – negative incentives, if you like – such as a carbon tax.
Ireland is currently 25% in excess of its targets and yet, a couple of months ago, the then Minister of Finance announced that he was abandoning a commitment to introduce a carbon tax. The day after tomorrow, the former Minister of Finance, Mr McCreevy, will be sitting on those benches beside you, Mrs Wallström, in charge of the internal market. What confidence can we have that the Commission will ensure that all Member States will comply and fulfil the commitments made in relation to reducing carbon? It has been estimated that 100 of the largest companies in Ireland will exceed the current emission rates between 2005 and 2007. Ireland is losing ground in this battle in relation to climate change.
It will be the Irish taxpayers who will pay the penalties! The companies who are currently pleading that they will be uncompetitive if they have to invest in order to create clean energy and more efficient technologies are the ones who escape scot-free! I appeal to the Commission and to the Council to insist that the Irish Government reverse its decision to abandon the carbon tax.
. Mr President, I shall be very brief. I thank Members of Parliament for their contributions and I agree with most of the remarks that were made. It is important to be aware that Parliament, the Commission and Council share almost the same views on this important issue. We indeed have to fight against scepticism, we have to look beyond 2012 and perhaps we do not agree with everybody in the world. But at least we agree on the main paths of the whole discussion here in Parliament with the Commission and the Council. It is very important that we continue the steps we have already taken.
. Mr President, I wish to begin by thanking Members for their kind words and their cooperation over the years. I hope to continue to follow this discussion, because this concerns not only the environment but also our survival on this planet and the economic and social consequences that affect us now. Thus, in the years to come, I hope to support and be involved in the initiatives to tackle climate change taken by the Barroso Commission.
I recall that we very rarely get reports from the Pacific Ocean – the vast expanse of water that covers one third of this planet – but where the effects of climate change are already affecting people living in small island states. It must be said that during all the debates on climate change over the past five years the speeches by representatives from the small island states have been the most impressive, because they can tell us their personal stories of how this affected their lives and the possibilities to continue to live on these small islands.
A lot of people would say that the Kyoto Protocol did not work, that it was flawed, and they would mention its negative aspects. It is not perfect, but what is the alternative to that one international legal framework, which has now been negotiated for ten years? Should we try to become involved in bilateral contacts between one state and another? To solve a global problem we need a truly global solution and framework. I have tried to turn it around and say that it is an ingenious protocol, because it combines sound science and the way the United Nations has put together the Intergovernmental Panel for Climate Change is unprecedented. Of course individual scientists will question the whole thing – that is their job! However, the fact remains that we have an in-depth knowledge of the problem. With sound science, we have common but differentiated responsibilities, meaning that the rich countries – those who emit eight or eighty times as much pollution the poor countries do – have a certain responsibility. But we involve them all. India and China sit at the same table as the rich countries, so we are able to talk to them and discuss what will happen after 2012. It also means that we have access to the so-called flexible mechanisms, meaning that we will do things in a cost-effective way. We will involve and mobilise different actors and use market forces for the good of the environment. That is why it is ingenious. We will have to revise it and work and change it for many years to come, but it is the one game there is in town in combating climate change. That is why I am also proud of the role the European Union has played over the years and I hope will continue to play. It is so important. For once we can show the rest of the world that sustainable development is possible; that we can find cost-effective means and measures and that we are willing to cooperate with each other.
Thanks to the European Parliament we have a very ambitious climate-change policy. I hope that will continue with your help. I wish your delegation and our EU delegation to COP 10 in Buenos Aires all the best.
At the end of the debate, I received a motion for a resolution from the Committee on the Environment, Public Health and Food Safety.(1)
The debate is therefore closed.
The vote will take place tomorrow, Wednesday, at 12.30 p.m.
. I want to commend Mr Putin. The Kyoto Protocol is off life-support because the Russian Federation ratified it. The country with the highest levels of pollution– the United States- refuses to consider the global need for their ratification of the Kyoto Protocol. I am deeply concerned that the United States has chosen to tackle this climate change issue through unilateral activities. Climate change needs to be dealt with as a global problem.
If carbon dioxide is not reduced, the Arctic ice cover will disappear. This is particularly going to affect the quality of life of those living in coastal regions and on island communities. That is a scientific fact, not a passionate policy comment on my part.
Ireland is much more energy efficient than a decade ago. I encourage other Member States to follow suit. Tackling climate change was never labelled as being easy. But complacency in dealing with it, is worse.
My duty as a MEP, is to stress the necessity of climate change protection to: the people we represent, our EU counterparts and our international partners. I urge the remaining countries that have not made their global commitment to combating climate change, to do so, via the Kyoto Protocol.
The next item is the report (A6-0027/2004) by Mrs Corbey on the draft European Parliament and Council Directive amending Directive 94/62/EC on packaging and packaging waste.
. Mr President, in 2001 a total of 65 million tonnes of packaging waste was generated in the 15 old Member States of the European Union. That corresponds to around 17% of municipal solid waste and 3% of the total waste generation by weight. Of these 65 million tonnes, 34 million tonnes – 53% – were recycled, and 60% was recovered or incinerated with energy recovery.
Our information gives good reason to assume that in 2002 not a single target out of the 75 different targets applying to Member States was missed. This is a success many would not have believed in even a few years ago. Therefore the Community has built on this success and adopted new and higher targets earlier this year.
The new Member States started later in setting up their own recycling schemes. They have nevertheless made significant progress towards fulfilling their target under the old packaging directive at the end of the transition periods agreed in the Accession Treaty. For procedural reasons, a deadline for the targets of the revised packaging directive could not be set within that directive and this proposal was therefore necessary. The Commission believes that setting this deadline for the new Member States is a matter in which Parliament needs to be fully involved. We therefore consider that the appropriate legal procedure is codecision on the basis of Article 95.
We can also understand, however, that the new Member States want to have legal security as soon as possible. They should be able to transpose the targets of the revision directive and the deadline under the present proposal at the same time. The deadline therefore needs to be agreed before the transposition deadline for targets expires in August 2005 and I hope that the efforts made to reach an agreement at first reading will be successful.
The Commission has proposed a deadline of 2012 for all new Member States. This should allow discussion in Parliament and Council to start from an equal basis. However, I can also accept limited postponement for some of the countries concerned.
I am also aware that many Members of Parliament wish to extend possibilities for Member States to encourage re-use systems. This is an important subject and the Commission agreed to study options during the last revision of the packaging directive. However, getting the right balance between encouraging re-use and preserving the internal market is also not easy. I think, therefore, that we should wait for the outcome of the two ongoing studies and discuss this issue on the basis of a report that the Commission will present to Parliament and the Council in 2005. However, if Parliament wishes to point out the importance of re-use in a recital, as suggested in Amendment 4, that is acceptable to the Commission.
The Commission can accept Amendments 1, 2 and 3 in full, and Amendment 4 in principle.
.  Mr President, Commissioner, ladies and gentlemen, this evening, we are once again discussing packaging. Commissioner Wallström, this being your last debate as Commissioner for the Environment, I should like to congratulate you on your sterling work over the past five years, your significant personal involvement and commitment, and to thank you for the good cooperation which you have established with this House. You have been an excellent Environment Commissioner.
This evening, we are discussing the leftoversof the revision of the Packaging Directive. The ten new countries need clear objectives. Recycling and reuse cannot be announced out of the blue from the capital or from Brussels. It takes time to persuade people to set up systems. That is why it seems best to retain the dates proposed by the new Member States themselves. Needless to say, I also checked out how the Members from the new countries felt about this, and this has not produced any other viewpoints. Hence my proposal for Amendment No 3.
I agree with the Commission that we need to finalise this issue as quickly as possible and that we must try to create political clarity for the new Member States at the earliest opportunity.
Mr President, Commissioner, the Packaging Directive is due for a general overhaul. One of the crucial points is the constant tension between, on the one hand, maintaining the internal market and, on the other hand, protecting the environment. In a number of cases, this has led to ambiguity and to long drawn-out procedures. Clarity must be created, for the sake of both manufacturers and consumers. On the basis of the Packaging Directive, which also covers the environment, the European Commission has called into question a number of reuse systems in Europe. Commissioner, that is very disappointing in my view and I have decided to focus on this revision.
In Amendment No 4, on behalf of my group, I have suggested including in the directive the possibility of Member States encouraging the reuse of packaging material. Member States can introduce new systems for the reuse of packaging material or, alternatively, maintain existing systems if these yield an environmental advantage compared to recycling or recovery from packaging material. This amendment, which is also a recital, does not say that Member States encourage reuse. It states that Member States can promote reuse, provided that – and that is important – that is done in compliance with the Treaty and does not disrupt the internal market.
You said, Commissioner, that you could accept this amendment, and I understand that it does not meet with any great resistance in the Council either. It is therefore beyond me that even this has provoked objections among the Members of the Group of the European People’s Party (Christian Democrats) and European Democrats and within the European packaging industry. The reaction from the PPE-DE and the industry is simply bewildering if we stop and think about the state of the environment and nature.
The follow-up report to the recently-published report by the Club of Rome concludes that the limits of sustainable development are in sight. If we are not careful with natural resources, such as water and energy, the two worlds, the world of nature and the world of human civilisation, will clash. We have not sufficiently succeeded in integrating sustainable development in our production and in our patterns of consumption. Clearly, we need to make a complete change. The reuse of materials and carefulness with natural resources are vitally important. That too is the background to Amendment No 4.
A packaging industry which itself objects to the possibility of encouraging reuse within the borders of the internal market is not facing the future. By 2010, European industry must be the world’s most competitive economy. This requires businesses that can assess social reality. It requires businesses that can turn sustainability into a trademark, businesses that realise that citizens and consumers are worried about the future of the planet and are prepared to make their contribution.
Industry is right, of course, in saying that reuse should not be a front for protectionism. Reuse may not be an excuse for thwarting foreign suppliers. Similarly, reuse is not in all cases better for the environment, and there is no reason for making reuse compulsory. Reuse does fulfil an important role, though, that being persuading people that we need to be careful with nature and with materials.
The last thing we need is to start reverting to being a throwaway society, not, incidentally, that the public appreciate that anyway, because many people consider discarding anything a waste, a waste of a bottle, a can or the material. Tomorrow, this Parliament will also be discussing the Kok report on the implementation of the Lisbon strategy. Mr Wim Kok has concluded that the pursuit of a sustainable society, one in which man, the environment and the market are in harmony, has, although commendable, not been given due prominence, and that this is due to a lack of political will. He is not saying, though, that we should throw out the Lisbon strategy altogether, and I agree with him. We must set to it and demonstrate political will.
In all its modesty, this packaging dossier will provide you with the opportunity of showing your political will tomorrow. Not only can we speak out in the resolution about what is yet to be done, we can also speak out in favour of a concrete, sustainable supplement to the Packaging Directive.
Ladies and gentlemen, I urge all of you to nail your colours to the mast tomorrow. The choice is yours: a voice for a Europe that is striving towards a sustainable society and acts accordingly, or a voice for a Europe that is full of fine words about sustainable development and the Lisbon strategy, but lacks the energy or moral fibre to back these up with vigour.
Commissioner Wallström, communication is your new key task in the European Commission. You have said that your intention is to continue to spread and promote the message of sustainable development. You have my heartfelt support in this, and I wish you much success in this respect. I hope that after the vote on the Packaging Directive tomorrow, you will be able to point out to the press that Europe not only speaks about sustainability, it also acts on it.
. Mr President, ladies and gentlemen, Commissioner, the proposal the Commission has presented to us is quite simply intended to establish time limits for compliance by the new Member States with the objectives of the directive we approved last year.
During the negotiation of the modification of the directive on packaging, for which Mrs Corbey was also rapporteur, the problem was raised of what to do about the new Member States not included in the objectives of the directive.
The new Member States negotiated transitional periods with the Commission of differing lengths according to their capacity to comply with these objectives or not, because, in reality, for many countries, these objectives are very ambitious and not at all easy to comply with. These time limits were laid down in Recital 6 of the modification of the directive carried out last year.
I agree with the report as approved by the Committee on the Environment, Public Health and Food Safety, and in Amendment No 3 the rapporteur has replaced the date proposed by the Commission, a single date for everybody, which, as you are well aware, is 2012, as negotiated by the Member States. They may not agree but, in reality, each Member State has its own specific characteristics, its own problems, and is perfectly aware of when it can achieve these objectives or not. There is no point in producing legislation which is impossible to comply with. This proposal was intended to include the Member States in the objectives of the directive on packaging.
For this reason, I am opposed to the new Amendment No 4, which is intended to introduce a new recital on the system of reuse, which gives the impression that the intention is to take advantage of one thing in order to impose another. This is not the time. I am not against systems of reuse, and nobody can be against it. But this is not the place to put this amendment. It is neither the time nor the place, particularly given that Article 5 of this directive already allows the Member States to promote methods of reuse provided that they conform to the Treaties.
I believe it is premature to open up this debate when in June the Commission will have to present Parliament and the Council with a report on the application of the directive, its impact on the environment and the operation of the external market. Amongst other issues, this report will have to deal with promoting reuse and, in particular, compare the costs and benefits of reuse and recycling.
So far no environmental or economic reason has been found to favour one type of packaging over another. The most important thing I wanted to say is that I am against Amendment No 4.
.  Mr President, ladies and gentlemen. The objectives in the field of waste treatment to which the new Member States committed themselves during the accession negotiations are not a simple matter for the majority. This also applies to the various types of waste packaging set out in the European Union directive of 1994.
All the new Member States have asked for transition periods to be granted. As we know, the Directive was revised during the accession negotiations and higher standards for waste treatment were introduced.
In order for the Member States to remain within the realm of what can realistically be achieved, it was logical that they had to receive new, extended transition periods. It is those transition periods that we are discussing today.
At present the new Member States are establishing their systems for dealing with waste packaging and in this respect the next three years will be crucial. Let these systems have high standards from the ecological point of view, but they must also be achievable and economically acceptable.
In this respect the new Member States are pooling their previous experience and following the experiences of others in the area of legislative options. This entails the use of 'examples of best practice', which they wish to repeat, as well as the use of unsuccessful experiments, which they wish to avoid.
In any case they will attempt to integrate various methods and to influence manufacturers to make packaging functional and, at the same time, safe and acceptable to consumers.
The method for recycling packaging set out in Article 5 of the original Directive is one of the methods we wish to consider. My own country, Slovenia, supports recycling, as it is logical both from the environmental and the economic standpoint.
It has not been possible, however, to overlook the fact that the interpretation of Article 5 of the original Directive has been the subject of numerous complaints as well as legal proceedings.
So Parliament and the Council called on the Commission to prepare the statement which we have heard today, a statement that would examine various aspects of the effects on the environment and the internal market.
Our political group is happy with the extended deadlines restored to the new Member States by the recommendation in the revised Directive.
Taking all the various elements into account, we have reached the decision that it is reasonable if the wording is limited to its original purpose and we do not include anything that is in the process of development or is the subject of expert analysis and current proceedings in the European Court. Thank you.
. Mr President, I should like to add my thanks to Commissioner Wallström for all her work as Environment Commissioner. I know we are going to miss her very much and would like to extend our thanks to her. I should also like to thank Mrs Corbey for her report. This is a very important subject, which makes a real difference to our environment. It is an issue that constituents feel extremely strongly about.
There are two key issues in Mrs Corbey's report. Firstly the dates. I understand very well why the rapporteur is proposing slightly later dates than the Commission. Our Group, the Verts/ALE, cancertainly go along with that, with the proviso that we believe we need to be very careful that these compliance time gaps between older and newer Member States begin to start closing afterwards. As we have seen before, these gaps have in some cases actually got wider over time, so we need to make sure that over time they begin to close. On balance, however, we can accept the amendment.
Another key issue is Amendment 4, to which many other speakers have referred. We have great sympathy with what Mrs Corbey is trying to achieve with this amendment. The rapporteur is trying to safeguard Dutch national provisions on re-usable packaging. I would point out that at first reading, Green amendments were aimed specifically at enabling national re-use schemes to proceed, but on that occasion we unfortunately did not secure a big enough majority to get that through.
The Greens strongly support re-use as an important way to reduce the environmental impact of packaging, but we share the reservations expressed by others about trying to tackle that in this directive by amending a recital. We appreciate the motivation, but we do not think this is the right place to do that. We are not sure anyway how an amendment will support the Dutch case, since it does not amend the current legislation. We are not convinced that this recital would have an impact on the Netherlands, since this legislation appears to be much more applicable to the ten new Member States than to the 'old' Member States. Even if it were applicable, I am not sure how much further forward it would take us. The main difference between what we already have in Directive 94/62/EC on re-use and what the rapporteur would like to introduce is a slight reinforcement of the level of encouragement to re-use. But given that the amendment is just to a recital, I do not see how it really strengthens the existing legal possibility.
I strongly urge that we use all our efforts to promote re-use over recycling and recovery when we come to the full review of the packaging directive next year. I look forward to a strong Commission proposal next summer. That will be the right time to ensure that we give re-use the priority it deserves.
.The revised packaging and packaging waste directive marks another important step towards strategies and policies that focus on waste minimisation, recovery, reuse and recycling. In both the North and South of Ireland, similar directives are having a positive impact and changing both government practice and public mindsets with respect to domestic and commercial waste management. Much work remains to be done, but we now have many good examples to learn from, including innovative ideas on reuse.
I also wish to stress the importance of deadlines for ensuring that Member States reach the targets agreed by the EU, and this includes deadlines for the newest Member States. At local government level in Ireland we have directives which show that recycling brings with it the notion of local authorities, from Belfast to Dublin, actively pursuing new forms of waste management, while at the same time government departments have been moved to concentrate their efforts as a result of these directives.
It is important, however, that those countries which joined the European Union in June 2004 are treated fairly. I therefore support Mrs Corbey and the Committee on the Environment, Public Health and Food Safety with respect to the amendments on this point. This is not about delay: it is about clarity, effectiveness and fairness. We need deadlines, but we also need clarity and fairness for all. On that basis the original agreement on dates should stand. It is also extremely important for us to ensure that countries can pursue policies on reuse and that we do not close down any possibilities in this respect.
Mr President, in noting the delay in the implementation of the packaging waste directive that the accession states are to be allowed, I wish to say that, from our experience in Northern Ireland, they are fortunate to escape its requirements for several years. Under this directive, draconian regulations have been imposed on Northern Ireland. We now have the ludicrous requirement that a DIY retailer, for example, who buys in packaged goods and sells them on, is required to make returns detailing the net weight of the packaging of all such goods passing through his business, even though he never opens or discards any of the packaging. He is then liable to what amounts to a waste tax for merely handling the goods and, in addition, has to waste time and effort on trying to assess the weight of the packaging. I am therefore glad that the accession states are being spared this lunacy.
I note with some surprise that the Republic of Ireland, although a long-established EU Member State, has also been permitted to defer full compliance until the beginning of 2012. Sadly, the United Kingdom did not seek equal derogation, so we are beset with the foolish regulations I have described.
I am also somewhat surprised that the last speaker seems ignorant of the fact that there are different provisions in the Republic of Ireland and that it has been granted an extension and deferment until the end of 2011. Perhaps if she concentrated more on the documents, rather than speaking in a language that no one cares to understand, she might not have made such a fundamental mistake.
Mr President, to follow on from what my two colleagues have just said, I took part in the adoption of this directive with Mrs Corbey and others. We were certainly under the impression that the dates mentioned in the preamble to the directive, as it was finally adopted, were the dates that would apply to the accession states. I therefore have some questions for the Commissioner. It is very nice to see her here for what must be one of her last debates as Environment Commissioner.
First of all, have the accession states requested these earlier dates? They are embarrassingly close to the Irish dates. Ireland, as we know, has been looking at this legislation for many years and has done absolutely nothing about it. Were these earlier dates that the Commission is proposing actually requested by the new Member States? If not, on what basis have they been decided?
Second, are they based on any cost impact assessment? There must be some additional cost between the dates that the new Member States wanted and the dates the Commission is proposing.
I believe that these dates show the way in which the Commission operates. It sees much of this legislation as aspirational. As my colleague Mr Allister has said, we see it as legal texts that are put into operation. If we are not very careful, we will find a mass of used packaging being exported from the European Union to China and elsewhere in order to escape this situation. So could we please have those answers from the Commission?
Mr President, I have been provoked by several speakers but I will not be deterred from what I have to say.
The key to achieving our ambitions in the area of the recycling and recovery of packaging waste is setting attainable targets based on realistic expectations. There is no point in setting a deadline that cannot be achieved and triggering the inevitable infringement procedures. As Mrs Corbey rightly points out in her report – and I thank her for her work – it is only fair and equitable that the same approach be taken with regard to our colleagues in the new Member States, as was indicted to them during the accession negotiations.
Shifting the finishing line and imposing onerous time constraints at this stage would display a lack of good faith on our part as it unscrambles the hard-won result of the final trialogue on the revised directive earlier this year, as outlined in recital 6 to that directive, which I understood to list, for each new Member State, the date relating to the derogation.
Our debate should focus not on argument about timetables, but on the reduction of the overall level of packaging and packaging waste through recycling and recovery. I would like to emphasise that the derogations in question are from the timetable and not from the substantive targets. This is an important distinction which demonstrates that we are not supporting a shirking of responsibilities.
In advance of the Commission's report on the implementation of the original directive next June, I can report that a sensible policy of realistic derogation has already proved a success in my own country, and I hope Mrs Jackson will take note of what I am about to say. We have a specific problem of demographics, geography and lack of infrastructure, and no indigenous packaging industry, with 80% of our packaged goods being imported. Ireland has no energy recovery or incineration facilities so all our targets have to be met through recycling alone. However, we have seen the rate of recycling of packaging waste increase steadily from 93 000 tonnes in 1998 to just over 414 000 tonnes in 2003. This represents over 45% of the packaging waste on the Irish market, all of which would previously have gone to landfill. We have achieved our 2001 target of recycling 25% of packaging and we are well on our way to achieving the 2005 target of a 50% recycling rate thanks to proper, sensible timelines and derogations.
There has been a clear shift in the public mindset in relation to recycling in Ireland. 61% of adults visit their local Bring Centre at least once a month, as opposed to only 25% in 1998. Bringing about this change has taken – and will continue to take – time, effort and investment, a fact that is reflected in the 2011-2012 timetable set in the revised packaging directive for Greece, Portugal and Ireland. I was the author of that particular amendment and I thank my colleagues for their support. The same type of derogation and the same argument should apply to our colleagues in the new Member States.
Our quest for better regulation as a Parliament must start with enforceable legislation. If we are to set unreasonable objectives for recycling and recovery of packaging waste which take no account of capacity constraints, we might just as well get it over with now, book our slot in advance at the ECJ for non-implementation and spare the Commission a waste of envelopes on letters of formal notice and reasoned opinions under the infringement procedure laid down in Article 226 of the Treaty.
I would like to put on record my disappointment at Mr Allister's comment on Mrs de Brún speaking a language 'no one cares to understand'. It may well not be the time or place to speak in Irish, but I do not think that derogatory and disparaging remarks about anyone's language, albeit a minority language, have any place in this House and I take exception to them.
Mr President, first of all I would like to thank the rapporteur for her outstanding work in this important and thought-provoking Directive on packaging waste. With the enlarged Europe we now find ourselves in a situation in which the common targets set to achieve harmonised legislation are particularly stringent for the newest Member States, and perhaps more so than ever before. In this sense, the proposal for a Directive on packaging and packaging waste is not exceptional.
The entry into force of this directive must be based on the guarantee of an internal market that is as viable as possible without any risk of distortions. This is easier said than done. The area of the internal market has expanded, and there are perhaps greater differences in the basic standards of Member States than ever before. The Commission’s proposal to lay down a common deadline of December 2012 for the new Member States regarding recovery and recycling targets under the packaging waste directive can be justified for market convergence to be achieved as soon as possible.
The proposal, however, is not without its problems. Consequently, it might well be prudent to take the long view and take basic standards in the new countries into greater consideration when setting the deadline. This way we will avoid any embarrassing repercussions that result from breaches of the conditions set and at the same time give priority to European convergence instead of market harmonisation which is now being discussed.
There has also been much discussion in connection with the reading of the Directive on the recycling and recovery of packaging waste. The ecological value of reuse is incontestable. It should be realised, however, that the environmental friendliness of reused packaging is not always directly justifiable. For short transportation journeys it certainly is preferable, but problems arise when each producer has its own packaging and internal distances in the European market are long. A good example is the transportation of fruit from the countries in the south to the Nordic countries, where the retransportation of reused packaging would not promote sustainable development at all. For example, cardboard boxes and cartons are often collected and recycled locally, to avoid a large number of unnecessary journeys. Promoting reused packaging whilst ignoring environmental considerations would be ecologically hypocritical. From the point of view of the report under discussion now, it would be good if the objective of coherent adaptation were not unnecessarily compromised by vague reuse systems of packaging at national level.
Before I call on Commissioner Wallström to speak, I shall remind Members who have intended to make use of unofficial Union languages that this institution has a profound respect for their decision but, at the same time, according to a Bureau decision of 27 October last, speeches made in these languages cannot be translated and, consequently, cannot be Minuted. Members are therefore free to choose whether to make use of the Union’s minority languages. At the same time let us remember that in the Constitution we have written , ‘united in diversity’.
. Mr President, honourable Members, I am sure you will appreciate it if I refrain from speaking northern Swedish – if there is such a thing.
Firstly, Mrs Jackson, as you know, our proposal suggests a deadline of 31 December 2012 for all the new Member States. The amendment confirms the deadline for seven new Member States, but allows a deadline of 2013 for Malta, 2014 for Poland and 2015 for Latvia. In reply to your question, this reflects the wishes the new Member States expressed to the Commission in the consultation round in spring 2003. A recital in the revised directive states that the deadline to be agreed should not be later than those dates. It is also my understanding that no agreement was reached in conciliation on a particular date. The recital indicated specifically that the decision should be taken on the basis of requests from the acceding states for derogations, which would not in principle extend beyond the dates mentioned. So there is nothing to suggest that the date could not be earlier. The Commission considers that this matter should be debated openly, treating all countries equally. We have no problem in accepting differentiated dates, if that is what Parliament and the Council want.
On the costs, we do not anticipate any significant change. There will be no dramatic change in costs if the dates are changed.
Thank you for this important debate and your valuable cooperation on environmental issues. I hope we will meet again soon.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the Commission statement on the situation in Cuba.
. Mr President, the European Union's relations with Cuba are governed by the common position originally adopted by the Council in 1996, which has been updated and renewed regularly. The common position advocates a policy of constructive engagement with Cuba through enhanced dialogue with government and civil society with the objective of encouraging 'a process of transition to pluralist democracy and respect for human rights and fundamental freedoms, as well as a sustainable economic recovery and improvement in the living standards of the Cuban people'. This constructive engagement has remained our position.
Following the large-scale imprisonment of dissidents in 2003, the Union took a series of political measures. In June 2003 the EU decided to limit bilateral high-level visits to reduce the profile of Member States' participation in cultural events, to invite Cuban members of the peaceful opposition to their national day celebrations alongside government representatives and to re-evaluate the common position ahead of time.
The most recent re-evaluation of the common position in June this year re-affirmed the policy of constructive engagement as the basis of EU policy towards Cuba. The EU has repeatedly underscored the importance of political dialogue with the Cuban authorities and has indicated its willingness to restart such a dialogue when conditions permit. The European Commission deplores the Cuban Government's decision to freeze relations with all embassies of EU Member States that have invited dissidents to their national days and with the Commission delegation in Havana, as well as the refusal of direct aid from the European Union. Despite Cuban decisions which impede our development cooperation activities, the Commission has continued funding actions by NGOs and humanitarian actions managed by ECHO.
In October 2004 the Commission took a decision to provide EUR 1 million in humanitarian assistance to the most vulnerable victims of hurricanes Ivan and Charlie in Cuba. We should not really talk about humanitarian assistance in this context because we would deliver humanitarian assistance in any case, without any political considerations.
The decision by the Cuban Government to release certain dissidents on health grounds is a positive gesture to an improved situation, but not sufficient to warrant full revocation of the measures decided by the Council in June last year. The aim continues to be the release of all political prisoners in Cuba.
The June measures are currently being reviewed by the Council. The European Council wishes to stress that the result of this review has to be consistent with the overall aims of the common position and the human rights policy of the EU. In the Commission's view, this could provide a basis for a constructive and future-oriented EU policy towards Cuba, which would be conducive to attaining the objectives of the common position.
Some people have asked whether the delegation in Havana can really function meaningfully in the present circumstances. I want to make it clear that the delegation in Havana is essential to carry out the tasks that Parliament has asked the Commission to undertake. Our presence in Cuba is more important today than ever. The main tasks of the delegation are not only to assist with the implementation of eight programmes and projects, but also to promote a political dialogue with the Cuban authorities and civil society, to monitor human rights issues and to protect the trade and investment interests of Member States. This is a heavy, important, and sometimes difficult agenda to pursue, but it is essential if we wish to promote political and economic improvements in Cuba.
All in all, I would say that 2003 was a sad year in our relations with Cuba. In my view, it was a lost opportunity for Cuba and the EU that membership of the Cotonou Agreement did not succeed. I hope that what happened in 2003 will not turn out to be irreversible. I still find Cuban membership of the Cotonou Agreement a very meaningful framework for our relations. It represents the basic structure of how we would like to organise and govern north-south relations. Cuban participation in Cotonou also means that Cuba would be subject to peer pressure within the Cotonou Agreement.
I hope that it is still possible to keep an open mind, but that also means an open mind inside Cuba.
. Mr President, few Members will have worked as hard to preserve our capacity for dialogue with the authorities of the regime and the Cuban people as I have during my period as chairman of this Parliament's committee responsible for relations with that country. But the dialogue that we advocate, that we believe in and which we put into practice, Mr President, has not been wrecked by any government of the European Union, nor by Osvaldo Payá, nor by Elisardo Sánchez, nor by Marta Beatriz Roque, but by the policy of executions, the arrest of independent journalists - such as Raúl Rivero, who is currently rotting in Cuban prisons, and others - and the policy of arresting peaceful dissidents and human rights campaigners.
Faced with these events, our Parliament cannot remain deaf, dumb and blind. The Council's common position, which some people wish pointlessly to alter – and we have the results of today’s comparison, which have been a spectacular disaster for the approach of changing it - requesting a new report from the Ambassadors in Havana, has served, as expressed by Mario Vargas Llosa in an article published recently in the newspaper, to send a clear message to the millions of Cubans who cannot protest, vote or escape, that they are not alone, that they have not been abandoned and that the western democracies are with them.
What is proposed to us by certain political groups in this Parliament in their resolution, where there is not even any mention of calling for the release of political prisoners? To cooperate and talk with the villains and mock the victims? To be complacent towards those who oppress them? To seek a policy of appeasement and friendship with tyranny?
Mr President, Andrei Sakharov, who left us a legacy of moral integrity and a significant lesson in peaceful co-existence between peoples, said that the voices that count are often those which cannot be heard. Mr President, the forced absence from the Sakharov Prize award ceremony last year of one of its most honourable recipients, Osvaldo Payá, is the best possible argument for speaking out on behalf of those people inside and outside of Cuba who are fighting for their freedom and dignity, and for this Parliament, Mr President, to be very forceful in its demand for freedom, as it has always been.
. Mr President, in its relations with Cuba, as with any other country of the world, and particularly the developing world, the European Union must pursue two objectives: on the one hand, it must contribute to improving the lives of the Cuban people in all respects, including in terms of freedoms and human rights, areas in which we note serious shortcomings, and on the other, it must defend European interests of other types in Cuba.
There have been two characteristics of the European Union’s policy on Cuba over recent years that have set that country apart, made it an exception, all in line with an unjustifiable approach which the founders of that policy were never able to justify. The European Union’s dialogue and cooperation with all the countries of the world includes a chapter on the human rights situation. It is an extremely important chapter, but there are others. Only in the case of Cuba is the human rights chapter exclusive, precluding any other chapter which should exist in our relations with that country.
Furthermore, with all the countries of the world, the European Union’s dialogue and cooperation is aimed at overcoming shortcomings in the field of human rights. Only in the case of Cuba do those human rights shortcomings become a prior condition, preventing dialogue and cooperation.
At this point we must carry out an objective evaluation of that policy, the results of which have been a complete failure. Such an objective view reveals that, through this policy, not the slightest progress has been made in relation to freedoms or human rights in Cuba.
In addition to this, this policy has been a disaster for European interests in Cuba and it is condemned equally by businesspeople, non-governmental organisations, artists, religious leaders, etc. It has also been disastrous in terms of our diplomatic representatives carrying out their activities normally in that country.
Furthermore, however, this policy has demonstrated a complete distancing of our European societies from their respective national governments and the European Union itself, and absolutely no notice has been taken of their views. Similarly, various initiatives ignored or even boycotted by official bodies have attracted a great deal of participation from artists, authors, businesspeople and citizens of our countries. I am referring, for example, to the art biennale, the book fair, the ballet festival or the trade fair in Havana.
The Vice-Chairman of the United Kingdom’s Conservative Party, Michael Ancram, has been in Cuba over recent days carrying out a programme of contacts at the highest level. It was no doubt to him that a distinguished colleague was referring when on Monday he talked about the visitors to the island, and I am sure it was with particular bitterness that his party colleague spoke of him.
Finally, we believe that this policy has damaged Europe’s credibility in Cuba and in the whole of Latin America, by giving the impression that we are supporting US strategies in the region.
Following this assessment, our conclusion is that the policy pursued so far by the European Union in relation to Cuba, and which is based on the common position and measures, must be reviewed, rationalised and updated. What we are saying is in line with what several Member State governments are saying in the European Council. Furthermore, we would make it absolutely clear that the change of policy we are advocating must not only mean not giving up on any of our objectives – expressed at the beginning of my speech – but must confirm them and aspire to contributing to achieving them more effectively than has been the case so far.
We are convinced that the progress we are pursuing for Cubans and for European interests in Cuba will be achieved more easily through broad and rigorous dialogue and cooperation, which is critical whenever it needs to be, but never hostile and without making any prejudgements. Furthermore, in doing so we will be applying the same approach to that country as we do to China, Vietnam, Iran, Israel, Syria, Libya, Equatorial Guinea, Sudan and also the United States and dozens of other countries in which we note very serious shortcomings, which in many cases are much more serious than those in Cuba, in terms of freedoms, human rights and the Rule of Law, but with which we talk and cooperate precisely with a view to improving the things we do not like.
Mr President, that is the aim of the resolution presented by our group and supported by other sections of the House.
Thank you, Mr President, Commissioner, ladies and gentlemen, at this late hour. Exactly two years ago, we awarded the Cuban democracy activist, Oswaldo Payá our Sakharov Prize. It was the Group of the Alliance of Liberals and Democrats for Europe that had proposed him for this prize, and he received it for his courageous fight for democracy and justice in Cuba. He received it as a representative of all Cubans from different party groups: Christian Democrats, Liberals, Social Democrats and others who, by peaceful means, are trying to pave the way for a new Cuba without Castro, whether his name be Fidel or Raoul.
Payá and the others are working for a Cuba in which democracy, human rights, pluralism, freedom and justice exist for all. It was not easy getting Oswaldo Payá here. On several occasions, the Cuban regime tried to prevent him from coming, but we succeeded in the end. Unfortunately, we did not succeed in getting him to come back.
Since Oswaldo Payá was awarded the Sakharov Prize, the situation in Cuba has deteriorated. About eighty democracy activists have been arrested and sentenced, following farcical trials, to very long prison sentences. They are now spread out over the island. They are faring badly. Their living conditions are appalling, and they very rarely see their families. Many of them are ill.
I have met many of these people. They are fantastic, courageous people who wish to adopt a peaceful route to establishing human dignity and democracy for themselves and their fellow countrymen. For Castro, the dictator pathetically romanticised by many in Europe, these people are, however, a grave threat. That is why they had to be silenced. That is why they have been imprisoned. Osvaldo himself is at liberty, and his family is harassed on a daily basis.
The situation in Cuba, one of the world’s last Communist dictatorships, is worse. No progress has been made since the Council toughened its so-called common position. Castro continues to be intractable. He appears to want to isolate the country completely. Just as the Commissioner said, he is boycotting the EU and our Member States. Several Members of the European Parliament, including Swedish MEPs, have been denied entry to the country. There is a debate at the present moment as to whether the EU should modify its common position or make it less stringent. That would be very unfortunate. Why should we reward Castro when there is no progress on human rights? For once, the EU has a consistent position on a dictatorship. Why, then, should we change it?
Oswaldo Payá and the other dissidents are appealing to us to hold fast to our values and to the policy we have adopted. That is why it is important to intensify our dialogue with the dissidents and to support a gradual transition to democracy. We honoured Oswaldo Payá and the other Cuban democracy activists here in this House, and that was a long-term commitment. We must stand up for human rights and vigorously reject a change to the common position. Just like ourselves, Cubans are entitled to democracy and human rights. Let us show them which side we are on.
. Mr President, the Verts/ALE Group is unequivocal in its defence of freedom and human rights. For us, the defence of all the rights of Cubans is a key issue. We have always called for the release of all prisoners and we also call for a clear transition to democracy.
The question at the moment is how best to push Cuba towards democracy; after 40 years of embargo, and now with the European Union’s sanctions, we can see that this method is not effective and that the best way to help Cuban society is not to isolate it, but rather to create increasingly close and strong relations with Cuban civil society, to help the NGOs in society. The openness of Cuban society is at stake here.
We cannot help a society which wants to move towards democracy by means of a confrontation which only seeks, through the resolution of the Group of the European People’s Party (Christian Democrats) and European Democrats, a break-off of relations with unforeseeable consequences, when what we want, as for any part of the world, is an agreed transition, without violence, which can lead to the democracy which everybody, in particular the Verts/ALE Group, is seeking.
We therefore support this Resolution in favour of Cuban society and in favour of democracy.
. Mr President, ladies and gentlemen, our friendly relations with Cuba are longstanding and ongoing. You see, Cuba is an example of a small island attempting to determine its own existence, and to do so in a way that is different compared with the great imperial power. We look on this with solidarity.
Naturally, we are also able to express our criticisms, explicitly and without restraint, as we have done and continue to do, as regards the death penalty and certain judicial procedures, for example. However, we consider it mistaken, unjust and unacceptable that punitive measures should be taken against Cuba. For decades, Cuba has suffered from a ferocious economic blockade imposed by the US administration. Frankly, there is no reason why Europe should align itself with such measures. On the contrary, it is precisely relations, trade and engagement that can foster understanding and improvements.
In Latin America important and historic events are taking place, as witnessed by the victory of progressive forces in countries such as Brazil, Venezuela and Uruguay. By comparison with the logic of laissez-faire globalisation and war – and today we have seen some terrible images – the need for an alternative politics is emerging: Cuba is part of this Latin America. The relationship with Europe helps this Latin America, and the relationship with Latin America helps Europe.
We call for the abolition of all measures discriminating against Cuba and, consequently, of the Council’s common position; a similar demand must be addressed to the US Government. At the same time, we call for a strengthening of free and fruitful relations.
.  Mr President, thank you. Fidel Castro’s antics are hard to follow, both literally and figuratively, but also politically, socio-economically and culturally speaking. stands his ground. His word is law. Just ask the opposition. It becomes the European Union that it wishes to recognise and support the independent Cuban spirits. Today, however, this policy is under internal pressure. According to reports, the Spanish Government in particular would like to leave Cuban dissidents out in the cold from now on, and Madrid is looking to recruit allies among the other Member States. This unfortunate development prompted the Christian trade union leader in my country, Doekle Terpstra, to send a letter to the Dutch Presidency earlier this week. This letter urges the European Union not to make any concessions in respect of Castro’s dictatorship in exchange for trade benefits. I am only too pleased to lend my backing to this appeal.
At the same time, I would ask the Council and Commission whether there is any coordination between the EU’s human rights policy and that of the United States with regard to Castro’s Cuba? If so, how do they intend to reinforce it?
Finally, I should like to make a request to the Commission. As a Member of this House, I am looking forward to a comprehensive assessment of the situation in Cuba, including future scenarios, from your point of view. The fact that we have an official delegation in Havana should make this feasible.
I should like to finish off with the appeal by Oswaldo José Payá Sardiñas. Thanks to Mr Ribeiro e Castro, I have just read the letter that is addressed to the President of this House. This letter is basically saying that all governments, regional and international associations and institutions, should, if they really wish to enter into normal relations with Cuba, begin by demanding amnesty for the political prisoners. We should avoid at all costs forging relationships while the rights of all Cubans are still being violated. I thank you.
I speak as a representative of the New Italian Socialist Party. On 5 June 2003, the Council voted unanimously to impose political sanctions on the Cuban regime, following the indictment of 75 dissidents and the death sentence imposed on three citizens who had tried to flee to the United States. This event unfortunately fits into a general picture of continued and repeated violations and negation of fundamental freedoms in Cuba, as also confirmed recently by COLAT.
Fidel Castro’s regime, which is in severe difficulty following growing internal and international pressure, is becoming more and more oppressive and repressive, in particular towards the younger generation, which dreams of a future of freedom, true democracy and development, a new and open horizon, incompatible with the current communist establishment.
Europe should therefore pursue the firm path it has embarked upon, taking particular care, however, to avoid at all costs any further negative repercussions for the population, with the aim of laying the foundations for a productive and renewed dialogue free of resentment between the Cuban people and Europe in the period after Fidel Castro: friends of Cuba, friends of the Cubans, enemies of all dictators.
Mr President, there is manoeuvring going on by governments and Members of Parliament which is difficult to understand, for two reasons: firstly, because it is not always open and because it often smells of complicity. Secondly, because the manoeuvring is not consistent with the constant, repeated and dramatic demands of those people who are fighting peacefully and suffering in Cuba.
They are shadowy manoeuvres and appear to show such a desire to betray our 2002 Sakharov Prize winner, that I am reminded of a poem by a great lady of Portuguese poetry, Sofia de Mello Breyner, who died a few weeks ago: ‘Tears for today’. ‘We will never cry enough when we see a creative gesture stopped. We will never cry enough when we see a person with the courage to fight destroyed by contempt, malice and other means we know of which are so cunning, so subtle and so expert that they are almost beyond description’.
When we talk about Cuba and the Cuban regime, we must always ask ourselves the question: what kind of Parliament is this? A Parliament of freedom or a Parliament of repression, a Parliament of the citizen or a Parliament of the tyrant? That is the question we must answer.
We are not talking on our own behalf, but on behalf of the actual people fighting and suffering for freedom and democracy. This is not a party-political issue; it is a fundamental political and human issue for the real people over in Cuba, where the pain is felt, who are watching us and listening to us: Bárbaro Sevilla García, 22 years old, executed; Lorenzo Copello Castillo, 30 years old, executed; Jorge Luis Martínez Izak, 40 years old, executed; Víctor Rolando Arroyo Carmona, sentenced to 26 years in prison; Miguel Galbán Gutiérrez, sentenced to 26 years in prison; Jorge Vero Castañeda, sentenced to 20 years in prison; Pablo Pacheco Ávila, sentenced to 20 years in prison. Mr President, I do not have time now to read all the names of the dozens of victims of the tragic March of 2003, and their families, friends and colleagues. There are so many of them that I do not have time.
What is the significance of not having time to name them all? It means that this is not the time to change our European policy, but rather for Fidel Castro and the Cuban regime to change theirs. That is what is needed. Amnesty first, and then dialogue.
– Mr President, the resolution tabled for adoption by plenary in the European Parliament at the initiative of the Socialist Group comes along at a particularly crucial time for relations between the European Union and Cuba, for the Cuban people and for the future of the country. I would even add for our collective credibility as institutions of the European Union.
Cuba has suffered for many years the unacceptable, unilateral and revengeful policy of isolation and commercial and economic exclusion of the United States, which has pushed the Cuban people into poverty and forced the regime to harden. Unfortunately, this deadlock policy, which is characterised by selective sensitivity to the question of human rights and democratic freedoms, was also applied by the European Union in its decisions to impose sanctions and freeze relations and dialogue. This had a very adverse effect at all levels. The planned objective was not achieved, in that European public opinion itself, non-governmental organisations and business and cultural associations ignored the official policy of the European Union and continued to maintain relations and work with Cuban society.
We need to be honest. The situation in human rights, the rule of law and democratic freedoms in Cuba is not good. However, as international experience has proven, isolation and segregation are not a credible or effective policy. Wherever such a policy has been applied, the people have ultimately paid the price.
The European Union, and the Council of Ministers in particular, should radically rethink its deadlock stand and have the courage to lift sanctions and restore relations with Cuba immediately. It should proceed to establish political dialogue, as a means of advancing relations and as a means of controlling the conduct of the Cuban authorities. It should proceed to open negotiations on the conclusion of a cooperation agreement. Cuba is the only country in Latin America with which the European Union has no such agreement. The European Union should support the funding of programmes in the humanitarian aid and infrastructure sectors. The recent natural disasters have created serious problems for the Cuban people.
Finally, the European Union should take an immediate decision to integrate Cuba into the Cotonou Agreement within the framework of relations with the African, Caribbean and Pacific countries. The Cuban people cannot suffer double punishment, both from the United States and from the European Union. If the fight for the defence of human rights and the building of a democratic society in Cuba is in fact an honest rather than an ostentatious fight, then the European Union should listen to the voice of European public opinion, of our people, and proceed to lift sanctions and develop relations and contacts with Cuba.
Mr President, there are two facts here: Cuba does not have political freedom, and neither did Spain when, under the Franco regime, with the jails full of political prisoners, she signed a spectacular trade agreement with the European Union. That is a fact. Another true fact is that the European Union has maintained a common position since 1996 which has produced no positive result whatsoever and which has made no contribution to improving the situation on the island.
Statements to the effect that those who do not agree, for example, with the Group of the European People’s Party (Christian Democrats) and European Democrats, or with the exiles in Miami, are on the side of Castro, are exactly the kind of things we have heard from the White House, saying that those who questioned the US position on Iraq were automatically allied with Saddam Hussein.
They are poor arguments, devoid of content and entirely inconsistent with European political reality, with the way in which we in Europe have dealt with our relations with every other region of the world, where we have rejected the black and white approach, a dialogue between Saint Michael and Satan, and where we work in accordance with the specific reality, with political practice, with changes as they take place. We have done so in relation to Libya, in relation to Iran, in relation to Korea. We have done so in relation to other countries and we want to continue doing so with Cuba.
The European Union’s position on Cuba cannot be based on a gut reaction or an instinctive rejection of the political reality of Cuba or the figure of Fidel Castro. The European Union’s policy on Cuba must be born of reason, as is the case with so many other places, and must take account of the real needs of the Cuban people.
The resolution to be voted on tomorrow, if voted for in its original version, prohibits the Council from modifying or even reconsidering the position on Cuba until Cuban jails have been emptied. We would like to empty Cuban jails of political prisoners and we would like political freedom in Azerbaijan and in Ukraine and in Belarus and in Sudan, and in China as well. But we know that this is far from pragmatic and inconsistent with the political realism with which we in Europe can act and which has produced many results in many parts of the world. We would also like the fanaticism of certain people to be replaced with pragmatic thinking so that we can really move towards the peaceful transition in Cuba that some people are doing everything they can to prevent.
Mr President, we have little time to deal with a situation as complex and as rich as that in Cuba. We certainly must in this short time remember the battle of David and Goliath: the battle of an island which, for over forty years, has suffered from a war waged by the world giant – the United States. But we are in Europe, and we must speak about Europe.
I consider it quite right that the European Union should change its attitude towards Cuba, because our current position is entirely subservient to US Government pressure. Europe would in this way signal its independence, its autonomy – which does not mean conflict with the United States, but actually means autonomy and independence of judgment in international affairs.
There is talk of the fight against terrorism, of the fight for human rights, but there is a question that I should like to ask. Why is it that in any part of the world someone who hijacks a ship or an aeroplane is called a terrorist, whereas someone who does the same in Cuba is called a defender of freedom or a dissident? Why are there double standards when one speaks of Cuba and when one speaks of Iraq? These are the reasons why – just to show that I am a romantic and love poetry – I should have no hesitation in supporting all actions and resolutions in favour of Cuba, its people and its original revolution.
Mr President, ladies and gentlemen, Cuba must not become some kind of fenced-off reserve, with a sign on the fence reading ‘human rights not respected here’. Cuba is not an ‘animal farm’, to use the title of a book by George Orwell, nor is it Fidel Castro’s ‘farm’. During yesterday’s one-minute speeches, it was said that Members of this House should not travel to Cuba on EU money, but that is not the issue at stake. We must stand firm and continue to call on the Cuban regime to respect human rights, and we must be rigorous in demanding the release of political prisoners. We should not, however, create additional barriers and obstacles. If we isolate Cuba, Castro is most likely to benefit, not the opposition. According to Human Rights Watch, Castro is not suffering under the US embargo, but the Cuban people as a whole most certainly are.
The Eighth Session of the ACP-EU Joint Parliamentary Assembly will begin next Saturday in the Netherlands, and in view of this I should like to note that 77 of the countries that are Members of the Assembly believe that relations with Cuba should be stepped up, not scaled down. We would do well to fight for human rights, and we should do so effectively. Sometimes, even if our intentions are good and we defend the correct values, we may unintentionally cause harm to the people of Cuba and assist those who order them to chant ‘socialism or death!’ I hope the decision taken on Cuba by the EU’s 25 Foreign Affairs Ministers in December will be realistic and that it will defend human rights.
Mr President, Cuba has regrettably failed to make any progress on human rights in the past year, indeed, since I last spoke on the subject. But it has had the recent good fortune of Mr Zapatero's new socialist government coming to power in Spain. Mr Zapatero seems keen to cosy up to Castro, aided and abetted – shamefully – by the British, Italian and French Governments, which have decided to try to change the tough policy of ostracising the Castro regime and regularly inviting Cuban dissidents to EU embassy functions. This was done last year in protest, after Mr Castro imprisoned 75 dissidents and human rights activists and executed three ferry highjackers fleeing the island. Castro has recently expelled visiting European MPs and NGO workers keen to engage with dissidents under the Varela Project.
The role of Prime Minister Blair, as a close friend of President Bush, who is tough on Cuba, is a bit of a mystery, unless it is some shabby deal cut over Gibraltar, which is thankfully off the agenda in Madrid right now.
For a long time the Cuban Government has been able to blame all the country's woes on the American embargo. That is why our resolution supports lifting it. I am not sure that will help, as lifting it might relieve the increasing economic hardship, worsened by Castro's stupidity in recently banning the dollar for trading purposes as a response to tighter travel restrictions by the US on Cuban exiles visiting their families.
Oswaldo Payá, our Sakarov Prize winner, is still denied the right to visit the European Parliament, but he has written a letter to President Borrell, urging the EU to stand firm on its common European position for as long as the authorities continue their violations of fundamental rights, which included a disgraceful lack of adequate medical care for Cuban prisoners.
I applaud the resolve of countries such as the Czech Republic and Hungary, which have been used to the tyranny of communism and have stood firm on any relaxation of the current arrangements. No doubt when the ailing tyrant finally passes away many in this House will sing his praises as the historic father of the nation, as they have recently done sycophantically on the death of President Arafat. I, however, will regard the departure of President Castro as a fresh chance to build a prosperous and democratic Cuba.
Mr President, I very much agree with Commissioner Nielson that 2003 was a sad year for EU-Cuba relations, and one of lost opportunities. I was in Cuba recently with colleagues on an ad hoc delegation. I saw for myself the enormous potential of that country – a potential unrealised at present as a result, among other things, of the US sanctions and the current situation with the European Union.
I also agree with Commissioner Nielson that we need a constructive EU policy towards Cuba. Others in this House do not seem to have been listening. Mr Salafranca Sánchez-Neyra is not listening to me now, but he said a few moments ago that we should stand firm in demanding freedom. Mrs Malmström said that the Cubans have a right to democracy. Do they believe that people on this side of the House do not believe in human rights? They were not listening to Mr Martinez earlier on. We have made it clear that we do believe in human rights. No one in this House has ever defended the death penalty. However, we have to be realistic. After 45 years, changes will not come quickly. Some people in this House will also argue that we should never talk to political opponents if we disagree fundamentally with their political and military tactics. Where has that ever got anyone? Can anyone think of an example where that has improved the situation? I think that some people have a fairly naive understanding of democracy and the way things work. I could respond to Mr Tannock's rather pathetic remarks, but it belittles this debate to bring in all sorts of other issues when we are talking about Cuba. I would remind Mr Tannock and others, when they are looking for parallels or examples around the world, that in different circumstances the UK Government never got anywhere with the Irish situation until we were prepared to enter into very difficult negotiations with our political opponents, people with whom we disagreed fundamentally. That is the only way we are going to achieve peace in the Middle East. We have to have dialogue in countries like Cuba. That is why I would argue that we need an exchange of ideas in order to promote change.
The present EU policy, founded on the issue of who is invited to summer parties – or not – does not help Cuba or Europe, and needs to be changed. I urge Members to think very carefully and support a sensible and realistic compromise text that will move the EU forward, will help Cuba and will help the world.
Mr President, the law passed in Cuba this year limiting access to the Internet is a clear violation of the UN Universal Declaration of Human Rights. It was adopted as a punishment to society, following the statements made last year by a group of 75 protesters fighting for the freedom to express their opinions. The law allows the Internet to be accessed only from selected businesses and government offices. It should also be noted that in 2002 the government placed a ban on the sale of computers to the public, making this year’s law merely one more in a series of measures aimed at protesters and independent journalists. Cuba and its left-wing allies all over the world constantly present us with the myth of the revolutionary event that took place several decades ago, when the corrupt Batista government was overthrown. Are we to allow this myth to blind us to the reality of life in the modern police state of Cuba, to the imprisonment, repression and persecution suffered by those who merely desire liberty and basic civil freedoms?
As citizens of a part of Europe that was occupied by Russia and its Communist allies for decades, we know how much meaning a small gesture of solidarity by the free world can have for activists campaigning on behalf of those who have been imprisoned and persecuted because of their views. We know from our own experience that the only thing anti-democratic regimes take any notice of is firmness and consistency, and that all the efforts of such regimes are directed towards breaking international solidarity with human rights defenders. This is the very reason why we must not disengage ourselves. Measures we can and should take as EU Member States include diplomatic sanctions and support for those who defend civil rights. It is also important to speak out on their behalf in the international arena. My message to those who thoughtlessly carry round gadgets bearing images of Che Guevara is merely that they should add to them the slogan ‘Cuba yes, we’re starting afresh’. The dissidents charged with conspiring against Cuba’s independence and territorial integrity were actually imprisoned simply because they exercised their fundamental rights in a peaceful manner. It should be noted that the number of those suffering persecution has increased and decreased in proportion to the level of pressure exerted by other countries, and also in proportion to the extent of Fidel Castro’s international interests. The current escalation is a step backwards for human rights in Cuba, and it is therefore crucially important that international support for Cuban democrats be reiterated, and that diplomatic sanctions be kept in place against the regime.
Mr President, ladies and gentlemen, there has been an atmosphere of suspense in Cuba for some time. External pressures are mounting, while internally there has been a relative worsening of the situation for freedom of expression and more generally for human rights.
In this situation, the European Union must take up a clear position, without waiting for further events. What is Europe’s objective? It is proper to ask ourselves this question, because there are those who, especially in the United States, are hoping for a traumatic collapse of the regime, based on a hegemonic vision that has not altered substantially ever since the embargo was imposed.
Meanwhile, I must say that it is difficult to see what dynamic vision the ruling classes of Cuba now have for the future of their nation after the end of the cold war. All told, one can see a stalemate, caused by political immobilism both at home and abroad. In this situation, I believe that the Union cannot simply entrench itself behind the question of human rights, or, worse still, line up behind those who would use it as a political jemmy.
There are plenty of examples to show that what applies to Cuba does not apply in equal measure to many other countries. The recent European Union–ASEAN summit, with the full participation of Burma, perfectly encapsulates the double standard that operates on human rights.
Even today, in this Chamber, when Commissioner Patten was speaking on the subject of the arms embargo on China, he stated that the Commission has never established a direct link between a possible lifting of the embargo and human rights policy. He did clarify, however, and quite rightly, that further progress in the field of human rights could make a change in Europe’s attitude easier.
Well then, I do not see why the same pragmatic attitude, based on a positive and motivational approach – and not simply one that is sanctions-based and punitive – cannot also be applied to Cuba. As we all know from experience, in the era of globalisation, helping to break Cuba’s isolation through greater economic cooperation would not fail to have positive repercussions on its internal politics, beginning precisely with human rights. Only those who look to the future with the eyes of the past, anticipating ideological revenge, can ignore this simple truth.
That is why the European Union needs to change gear. We need more imagination and a new and autonomous policy towards Cuba. A more advanced and intense phase of political dialogue and cooperation must be opened up, which fully involves not only governments but also civil society in all its facets. We need to clear the path to a peaceful, negotiated transition towards a fully democratic and pluralistic change, and affirm the notion of a Cuban road to democracy. These must now be the objectives of the European Union.
Mr President, to the things I condemned yesterday in this very House – that is to say, the obscure backroom manoeuvres of the Spanish Government aimed at reducing the sanctions imposed by the European Union on the Castro regime – I can now add the media manipulation of the results of the meeting of the European Council’s Committee on Latin America, which at no point has reduced the sanctions imposed on the regime in 2003.
Those sanctions – I would remind certain confused Members – were not implemented by the ‘hordes’ of the Group of the European People’s Party (Christian Democrats) and European Democrats, but during the Greek Socialist Government’s Presidency of the Union.
What has the Castro regime done over the last year to be thrown such an unexpected and generous lifeline? The answer is simple: nothing. Or rather it has imprisoned and tortured more opponents and isolated the Cuban population even further, moving them further away from our dream: a free and democratic Cuba.
I do not intend to give up on that dream and I know that many members of other groups in this Parliament, including the Socialist Group, will not do so either. This Parliament has always been a model and a pioneer in defence of human rights and at this critical time it must demonstrate that it will not throw in its lot with a corrupt dictator in full decline nor be carried along by the collaborationism of certain Members who have always been manipulated by that dictatorship.
The democratic model of co-existence on the island and the hope of a peaceful political transition which will give Cuba and its people the important role on the international stage they have always deserved must win out today. In order to achieve that aim, it is essential that all political prisoners and prisoners of conscience in Castro’s jails be released immediately, that the torture and execution of dissidents cease immediately, that there be free dialogue amongst all the parties and the recognition by the regime that it is they who are isolated rather than the brave people of Cuba who are calling for freedom.
I would call on all my fellow Members to share this dream with me and I hope that we will all wake up one day soon to a free Cuba in control of its own destiny.
Mr President, I have always been surprised that Cuba should be used as a missile we launch against each other, depending on our individual ideological persuasions, and solely for the benefit of public opinion within certain European countries, in particular in my country, Spain.
Can we not take this opportunity – it would appear not – to come together and think solely of the Cuban people, of their present and their future, rather than make the issue an excessively ideological one and exploit it for party political purposes?
What are the aspirations of the Cuban people? I believe we would all agree that their aspiration is to overcome the immense deficiencies they suffer in both the economic field and in the field of freedoms and civil, social and political rights. I believe their aspiration is to have the hope of a better future, to begin, sooner rather than later, an ordered and peaceful democratic transition to bring reconciliation to all Cubans, those living in Cuba and those in exile. I believe they would like the Europeans not to fight amongst ourselves – as we are doing here tonight – but rather to unite to help them as much as possible, because they must be the masters of their future, not us.
Mr President, our differences today relate to the common position adopted by the European Union in 1996. Some governments and some honourable Members propose reforming it; others propose not changing a thing, but both are legitimate positions, there are arguments for both, and they do not mean that one side are lackeys of the United States and the others are accomplices of Fidel Castro. Let us leave aside this type of argument, as the previous speaker said.
I believe that, after eight years, the common position deserves evaluation and a possible but consensual reform, with a very broad, practically unanimous, agreement in the Council, which allows us to explore new positions on Cuba which are more effective but in no way provide a lifeline for the Cuban dictatorship and which in no way undermine the dissidents, the opposition or the political prisoners, many of whom are suffering dreadfully in prison.
If the huge majority of this House is convinced that in Cuba there is a totalitarian dictatorship and an oppressed people who deserve our help and if we agree on the need to end the damaging US embargo and that dialogue between governments is a valid instrument, why are we going to find it so difficult to agree on a policy on Cuba? As you will understand, however, I am very sceptical, given our debate tonight.
Mr President, the Cuban political system is unique in the world. We, as a parliament, absolutely condemn the human rights situation in the country and the lack of free speech. However, that is not to say that the situation is all bad. On a recent visit to the country we found that schools, where there is a ratio of 15 pupils to one teacher, are the envy of Europe. The humanitarian work of educating doctors to transform health services in developing countries is not a case of talking about solidarity with Africa, but acting on solidarity with Africa.
Today, however, relations between the EU and Cuba are at an all-time low. There has been no high-level contact between the governments of the EU and Cuba for over a year. The situation came about as a result of the EU pursuing sanctions against Cuba for a crackdown on dissidents in 2003. The sanctions came in the form of an invitation to Cuban dissidents to attend Member States' national day celebrations, alongside government representatives in Cuba. This action clearly infuriated the Cubans. They were the ones who cut off contact.
My appeal tonight is that we should be consistent in our approach to human rights. By all means condemn human rights violations in Cuba, but do the same in China. If you are to impose these kinds of sanctions on Cuba, then impose them on China as well. I feel that the EU strategy relating to Cuba is to spread an incredible degree of naivety. Did we really think that we could shift the human rights agenda in Cuba by inviting a few dissidents to a party when 40 years of US embargo have failed? We need to adopt alternative strategies to push the human rights agenda. The current method is not working.
Mr White argued for the freeing of all dissidents in Cuba. What about Spain? Do you want to free all dissidents in Spain as well? I will not be lectured to by the Spanish PPE on visiting Cuba when the deputy leader of the Conservative Party, Michael Ancram, was swanning around Havana last week. It is time that you and Mr Tannock got over losing the elections. Get over it and stop imposing your stupid obsessions on the rest of the European Parliament!
Mr President, Cuba is clearly a very sensitive, as well as a very complex, subject, and I do of course agree with those who say that the European Union, and this Parliament in particular, should work for more democracy and respect for human rights across the world, and that is also true of Cuba.
The fundamental question we should be asking ourselves, though, is how we can best achieve this, how we can best help the Cuban people. Is it by rejecting dialogue with the Cuban authorities, and thus with a large majority of civil society? I do not think so. Yet that, today, is the reality of the situation on the ground. Since the channels of communication with the Europeans have been closed, the EU’s common position has produced no satisfactory results. An assessment is therefore in order, provided it is a rational one, and the common position may need to be adapted.
Indeed, along with a few other MEPs, I recently visited Cuba, and we were able to witness for ourselves a number of positive developments concerning education, for example, or health care. We ought to tell them this and we also ought to tell them that there are many aspects in Cuba we do not like at all, but at least we ought to strike up a dialogue, like we do with other countries including China, Saudi Arabia or Vietnam.
. Mr President, just one remark for the sake of good order. One Member mentioned that we should do more on humanitarian aid: this is not part of the political equation. We provide humanitarian aid in reaction to need, and provide it where that need is, without considering politics. This point is very important, and it is important that I take the time to repeat our position. We are in Cuba when needed for humanitarian reasons, as in all other places including North Korea etc. I am quite sure that this is not up for discussion here. I am not saying this because I feel it is a real problem in this House, but because it is important never to make that mistake.
I tend to agree with those who have said that the common position has not produced any results. The problem is, however, what other instruments are available that will produce results? It is not easy and the risk of being disappointed is always present. As I see it there is an ongoing struggle between hardliners and more constructive, open-minded people in the leadership in Havana. This moves back and forth in an unpredictable manner and is a reaction both to internal events and a reaction to the pressure from Cuba's big neighbour.
There is a need to do more than putting our rhetoric on autopilot – referring to basic principles of human rights and so on. I do not think this discussion is necessary in Parliament. I do not see this Parliament as a place where we should have a discussion for or against human rights. This really is not the place. If we are serious about it we have to be pragmatic. The other approach is the easy one and we have to get into the game, we have to get closer to the real politics of change and progress in Cuba if possible. Nobody can give any guarantees. In 2003 I attempted to see what could be done and I was disappointed. However, this was a reaction resulting, in my view, from the very unpredictable inner circles in Havana.
Another frustration that we run into in Europe again and again is that, whenever it is attractive to do so, it is a fashion in Cuba to put us in the same category as the US. It makes it very easy – even convenient – for hardliners in Havana to do this, supporting their view – driven by paranoia – that the whole world is against them. This is wrong, Europe is not against Cuba and definitely not against the Cubans. We do not like the regime, we do not like the old fashioned dictatorial way of managing a society, but we also do not want to be associated with the way in which the United States conducts its relationship with its neighbour.
Europe is different; our thinking concerning Cuba is different and we have to pay some sort of investment to make this an inescapable reality in the internal discussions in Havana. For our part, we have to be willing to have some element of risk to make it impossible for the hardliners to portray Europe as if Europe and the US are the same thing. That is the investment we must be courageous, constructive and self-assured enough to make. If we are not ready to make an investment to create a real basis for a dialogue – one that is defined by us and not by a paranoid representation of the way the hardliners in Havana see the outside world – we are only relying on autopilot-defined rhetoric or, in other words, the old common position.
We should not make it a straitjacket. Please remember that for a number of years the very same common position did not prohibit Europe from engaging in a bolder, closer and more critical dialogue on human rights with Cuba. We did that against the same background in terms of the common position. European investment in the Cuban economy also grew remarkably while we held the same common position. It did not make investment growth impossible. We should not interpret it in such a narrow sense that it becomes a straitjacket. In conclusion, there is a need for a more innovative approach.
At the end of this debate, I received four motions for a resolution.(1)
The debate is closed.
The vote will take place on Wednesday 17 November 2004 at 12.30 p.m.